Exhibit 10.28





































 
 
Sub-Sublease
 
 
 
 
 
 
 
 
 
 
 
 
 
 
between
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OS Southern, LLC
 
 
 
 
 
 
 
 
 
(“Landlord”)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
and
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MVP LRS, LLC
 
 
 
 
 
 
 
 
 
(“Tenant”)
 
 












--------------------------------------------------------------------------------



THIS SUB-SUBLEASE (this “Lease”) is made and entered into by and between OS
Southern, LLC, a Florida limited liability company (“Landlord”) and MVP LRS,
LLC, a Florida limited liability company, (“Tenant”), and shall be effective on
January 21, 2014 (the “Effective Date”). The parties further acknowledge that
Landlord is the sub-tenant under that certain Amended and Restated Sublease
agreement effective March 27, 2012 (the “Sublease”), with Private Restaurant
Master Lessee, LLC (“PRML”) as sub-landlord, which Sublease is subordinate to
that certain Amended and Restated Master Lease Agreement dated March 27, 2012
(the “Master Lease”) between PRML as tenant and New Private Restaurant
Properties, LLC (“NPRP”), as master landlord, and that this Lease is subordinate
to both the Sublease and the Master Lease.
 
ARTICLE I ‑ GRANT AND TERM
 



1.1    GRANT. In consideration of the rents, covenants and agreements set forth
herein, Landlord hereby leases and conveys to Tenant and Tenant hereby rents
from Landlord the following described leased premises (the “Premises”):


A.    Description of Premises. The Premises contains approximately 73,616 square
feet of land together with any building (the “Building”) and other improvements
located thereon (the Building and other improvements, collectively, the
“Improvements”) which is designated as Lot 4 of the Big Bear Commercial Park
(the “Project”) in Tampa, Florida. The Premises is depicted on the site plan
(the “Site Plan”) attached to this Lease as Exhibit “A”. A legal description of
the Premises and a survey of the Project are attached to this Lease as Exhibit
“A-1”.


B.    Appurtenant Easements and Use Rights. Landlord hereby grants and conveys
to Tenant the following additional use rights, each as a right and easement
appurtenant to the Premises (the “Appurtenant Use Rights”):


(a)     Tenant acknowledges that the Project is subject to that certain
Declaration of Covenants, Restrictions and Easements recorded October 21, 2002
in Book 12033, at Page 1202, in the Office of the Clerk of Court of Hillsborough
County, Florida, (the “Declaration”), to which this Lease is subject and
subordinate. Landlord agrees not to amend or consent to an amendment of the
Declaration, (or grant any consent under the Declaration), which would place any
additional restrictions, requirements or other obligations on Tenant or the
Premises or is inconsistent with or adversely affects Tenant’s rights under this
Lease, without first obtaining Tenant’s prior written consent, such consent to
be deemed granted if not otherwise denied in writing within fifteen (15)
business days after request therefore; provided that such request is sent
pursuant to the notice provisions of this Lease and states in conspicuous type
that a failure by Tenant to respond in fifteen (15) business days shall
constitute Tenant’s approval of such amendment.


(b)    Patio Area. Tenant shall have the exclusive right to the use of an area
immediately adjacent to the building located on the Premises as may be proposed
by Tenant and approved by Landlord (the “Patio Area”) for customer seating and
the service of food and beverages customarily served in Tenant’s restaurant
operation. Tenant will comply with the following in its use of the Patio Area:
(i) Tenant shall be responsible to secure all permits and approvals of all
governmental authorities required for the use and operation of the Patio Area;
(ii) Tenant’s liability insurance provided for in Section 7.1 will cover
occurrences within the Patio Area during Tenant’s use of the Patio Area; and
(iii) Tenant shall maintain the Patio Area in a clean and attractive condition
and shall repair any damage to the Patio Area caused by its use.
        
1.2    QUIET ENJOYMENT. On and subject to the terms, covenants and conditions of
this Lease, Landlord warrants and covenants that Tenant shall peacefully and
quietly have, hold and enjoy the Premises for the entire Term of this Lease.


1.3    TERM. The “Initial Term” of this Lease shall commence as of the Effective
Date and shall expire on the 10th anniversary after the Effective Date. The
phrase “Term” shall mean, collectively, Initial Term and any Renewal Term for
which an option has been exercised by Tenant.


A.    Renewal Options. Tenant shall have the option (each, a “Renewal Option”)
to renew this Lease for one (1) renewal term (each, a “Renewal Term”),
commencing on the first day following the expiration







2





--------------------------------------------------------------------------------







of the Initial Term or the then current Renewal Term and ending on March 27,
2027. Tenant shall exercise its Renewal Option by notice to Landlord (each, a
“Renewal Notice”) given at least one hundred eighty (180) days prior to the
expiration of the then current Term. It is the intention of the parties to avoid
forfeiture of Tenant’s Renewal Options through inadvertent failure to give a
timely Renewal Notice. Accordingly, if Tenant should fail to timely give the
Renewal Notice for any Renewal Term, Tenant shall not be deemed to forfeit its
Renewal Option until such time as Landlord gives ten (10) days written notice to
Tenant that Tenant’s Renewal Notice is past due, and only upon Tenant’s failure
to give its Renewal Notice within the additional ten-day period shall Tenant’s
Renewal Option expire.


B.    Lease Year. For purposes of this Lease, a “Lease Year” shall mean each
successive twelve (12) calendar month period during the Initial Term or any
Renewal Term commencing on the Commencement Date; provided, however, that if the
Commencement Date is a day other than the first day of a calendar month, then
the first Lease Year shall include the partial calendar month during which the
Commencement Date falls and the following twelve (12) full calendar months.


1.4    SURRENDER OF PREMISES. Within thirty (30) days after the expiration of
the Term or earlier termination of this Lease (the “Surrender Date”), Tenant
shall surrender the Premises in a broom clean condition, subject to (i)
reasonable wear and tear; (ii) damage as a result of casualty or condemnation;
(iii) alterations, additions and improvements made pursuant to the terms of or
otherwise permitted under this Lease; and (iv) items which are the
responsibility of Landlord or which result from Landlord’s failure to comply
with its obligations under this Lease. On or prior to the Surrender Date, Tenant
shall remove from the Premises its trade fixtures, furniture, equipment and
other personal property, including, but not limited to, all bars, booths,
decorative light fixtures, stoves, ovens and other restaurant equipment
(“Tenant’s Personal Property”). The base building plumbing, electric and HVAC
systems (other than any proprietary, specialty or supplemental fixtures or
equipment) are not part of Tenant’s Personal Property and shall remain at the
Premises. Tenant agrees to repair any damage to the Premises caused by the
removal of Tenant’s Personal Property. Any of Tenant’s Personal Property which
Tenant has failed to remove from the Premises on or prior to the Surrender Date
shall become the property of Landlord and may be disposed of by Landlord as
Landlord deems appropriate.


1.5    HOLDING OVER. This Lease and the tenancy created by this Lease shall
expire and terminate at the expiration of the Term, without the necessity of any
additional notice from Landlord to Tenant of from Tenant to Landlord. If Tenant
remains in possession of the Premises after the expiration of the Term, without
the consent of Landlord, the Term will not be extended and Tenant will be
occupying the Premises under a tenancy at will, under all the terms, covenants
and conditions of this Lease, except that Rent for the holdover period will be
calculated on a daily basis, at a rate equal to one hundred fifty percent (150%)
of Base Rent due for the last month of the Term divided by thirty (30) and shall
be due and payable to Landlord periodically upon demand. If Tenant remains in
possession of the Premises after the expiration of the Term with the consent of
Landlord, the Term will be extended as a month to month tenancy, under all the
terms, covenants and conditions of this Lease, and monthly Base Rent will
continue at the monthly Base Rent due for the last month of the Term.


ARTICLE II – RENT


2.1    BASE RENT. Tenant agrees to pay to Landlord in equal monthly
installments, the annual Base Rent as set forth in the Base Rent Schedule
attached hereto as Exhibit “B”. Base Rent shall be due and payable each month,
in advance, on the first day of each calendar month without demand, setoff, or
deduction, except as otherwise set out in this Lease or as provided under
applicable law or by court order.


2.2    ADDITIONAL RENT. Tenant shall pay as “Additional Rent” Tenant’s
applicable share of certain costs and expenses, as more fully set forth in this
Section and its pro-rata share (as set forth in the Declaration) of any expenses
payable by Landlord with respect to the Premises pursuant to the terms of the
Declaration. Additional Rent shall also include all other sums and charges
required to be paid by Tenant to Landlord pursuant to the terms of this Lease.







3





--------------------------------------------------------------------------------



A.
Real Estate Taxes.



(a)    Definition, Payment by Landlord and Calculation. The term “Real Estate
Taxes” as used herein means all real property taxes and assessments that are
levied or assessed against the Premises by any lawful governmental authority for
each calendar year or portion thereof commencing on the Commencement Date.
Landlord shall be obligated to pay all Real Estate Taxes and all other taxes and
assessments assessed against the Premises (except for taxes on the personal
property of individual tenants which are paid by such tenants) to the applicable
taxing authority before delinquent. The amount of Real Estate Taxes shall be
calculated as if: (i) Landlord elected the longest installment payment plan
available from the taxing authority for non-recurring taxes and assessments and
only those installments coming due during the Initial Term or any Renewal Term
of this Lease shall be included in Real Estate Taxes, and (ii) Landlord had
taken advantage of the maximum available discount available for early payment of
Real Estate Taxes. Real Estate Taxes are to be prorated for any tax year only a
portion of which is included within the Initial Term or any Renewal Term.


(b)    Contest of Real Estate Taxes. Landlord agrees to use reasonable efforts
to minimize Real Estate Taxes. “Reasonable efforts” shall include the obligation
to seek a reduction in Real Estate Taxes from the taxing authority if the value
of the Premises assessed by the taxing authority would be considered excessive
as compared to similar property in the county where the Premises is located.


(c)    Exclusions from Real Estate Taxes. The following are specifically
excluded from Real Estate Taxes: penalties or interest or other charges for late
payments of Real Estate Taxes, any income, personal property, excess profits,
gross receipts, margin, estate, single business, inheritance, succession,
transfer, franchise, corporate, capital or other tax or assessment levied or
assessed against Landlord or the Rent payable under this Lease or any
connection, capacity, turn-on, impact or other similar fees, assessments or
charges incurred in connection with the initial construction or any subsequent
improvements or renovation of or to the Project. All unpaid, unassessed or other
Real Estate Taxes, including, but not limited to so called “rollback taxes”,
which relate to the period prior to the Commencement Date (collectively,
“Pre-Commencement Date Taxes”) shall not be included in Real Estate Taxes
payable by Tenant under this Lease. This Sub-Section is not intended as an
exclusive list of items excluded from Real Estate Taxes. In the event of a
conflict or inconsistency between this Sub-Section and Sub-Section (a) above
this Sub-Section controls.


(d)    Pro-rata Share of Real Estate Taxes. Tenant’s share of Real Estate Taxes
is One Hundred percent (100%) of the Real Estate Taxes assessed against the
Premises.


B.Taxes on Tenant’s Personal Property. Tenant shall be responsible for and shall
pay directly to the taxing authority and before delinquency all municipal,
county, state and federal personal property taxes assessed during the Term of
this Lease against Tenant’s personal property at or used in connection with the
Premises.


C.Monthly Installments. Tenant shall pay, in equal monthly installments,
together with its installment of monthly Base Rent, one-twelfth (1/12) of the
estimated amount of its pro-rata share of Real Estate Taxes for each calendar
year. Landlord may adjust Tenant’s monthly estimated installment of Real Estate
Taxes annually. Any sums due by Tenant with respect to the Declaration shall be
due and payable within 30 days of Tenant’s receipt of a statement and any
applicable documents as to such charges from Landlord.


D.Annual Reconciliation.


(a)    Annual Statement. Within one hundred twenty (120) days following the end
of each calendar year (“Accounting Year”), Landlord shall deliver to Tenant an
itemized breakdown certified as true and correct by an authorized representative
of Landlord showing the actual costs for Real Estate Taxes, together with copies
of all bills for Real Estate Taxes for the current year (the “Annual
Statement”). Tenant will continue to make monthly payments based upon its
estimated installment of Real Estate Taxes for the prior Accounting Year, until
the installment due at least thirty (30) days after Tenant receives the Annual
Statement with its new estimated installment of Real Estate Taxes.









4





--------------------------------------------------------------------------------



(b)    Request for Back-Up Materials. Within ten (10) days following a request
from Tenant, Landlord will deliver to Tenant such additional materials and
documentation as Tenant may reasonably request to support the Real Estate Taxes
as reflected on the Annual Statement (a “Back-up Request”).


(c)    Annual Adjustment. If the actual costs for Real Estate Taxes exceeds the
amount paid by Tenant in any Accounting Year (an “Underpayment”), then within
thirty (30) days after receipt of the Annual Statement and any additional
information that was the subject of a Back-up Request by Tenant, Tenant shall
pay to Landlord the amount of the Underpayment. If the actual costs for Real
Estate Taxes is less than Tenant’s payments for any Accounting Year (an
“Overpayment”), then Landlord shall pay to Tenant the amount of the Overpayment
concurrently with the delivery of the Annual Statement.


(d)    Dispute over Annual Statement. Subject to Tenant’s right to request and
receive additional information pursuant to a Back-up Request and Tenant’s audit
rights provided for below, if Tenant disputes the accuracy of the Annual
Statement, Tenant shall still pay the amount shown owing.


E.Audits.


(a)    Right to Audit and Reconciliation. Tenant, its agents and accountants,
shall have the right to examine and audit Landlord’s books, records and related
supporting materials (“Landlord’s Books and Records”) relating to any Real
Estate Taxes paid by Tenant under this Lease, upon not less than twenty (20)
days prior written notice to Landlord. If Tenant’s audit of Landlord’s Books and
Records confirms that the amounts shown on the Annual Statement or other invoice
or bill from Landlord are five percent (5%) or more higher than the actual
amount owed by Tenant under this Lease, Landlord shall, within twenty (20) days
of Tenant’s demand, reimburse Tenant for all reasonable costs and expenses of
the audit, unless the results of the audit are disputed in good faith by
Landlord in which case the following sentence shall apply. Any overpayment or
underpayment of Real Estate Taxes shall be adjusted by the parties (by payment)
within twenty (20) days after the audit is completed, unless the audit results
are disputed in good faith by Landlord in which event the adjustment will occur
and, if Tenant is entitled under the preceding sentence, Tenant’s costs and
expenses for the audit will be reimbursed, within twenty (20) days of the
resolution of the dispute.


(b)    Conditions of Audit. Tenant’s right to audit shall be subject to the
following restrictions: (i) any audit shall be conducted, during normal business
hours, at Landlord’s business offices (in the continental United States) where
the books and records are customarily kept; (ii) Tenant’s right to initiate an
audit for any Accounting Year shall expire thirty-six (36) months after Tenant’s
receipt of Landlord’s Annual Statement for such Accounting Year; provided that
if a discrepancy of more than five percent (5%) is found in any audit Tenant may
audit the prior Accounting Year, notwithstanding the expiration of such
thirty-six (36) month period; and (iii) except as provided for above, the audit
shall be at Tenant’s cost.


(c)    Books and Records. Landlord’s Books and Records shall be complete and
accurate and kept in accordance with generally accepted accounting principles
consistently applied, and shall be made available to Tenant as provided for in
this Section.


2.3    SALES AND SIMILAR TAXES ON RENT. Tenant shall pay to Landlord all sales,
excise, rental and use taxes imposed by law on the monthly Base Rent and
Additional Rent provided for in this Lease, which are customarily paid by
tenants in the state in which the Premises are located.


2.4    COMMENCEMENT AND PRORATION OF RENT. Tenant’s obligation to pay Base Rent
and Real Estate Taxes (sometimes collectively referred to in this Lease as
“Rent”) shall not commence until the Commencement Date. When any Rent due
hereunder is calculated based upon a period (e.g., a month, calendar year, or
tax year), only a portion of which falls within the Initial Term or any Renewal
Term, the amount will be prorated based upon the number of days in such period
that fall within the Initial Term or any Renewal Term compared to the total
number of days in such period.


2.5    PLACE FOR PAYMENT OF RENT. Base Rent and the Additional Rent provided for
in this Lease shall be sent by Tenant to Landlord at the address set out in
Section 16.1 or to such other address as Landlord may designate to Tenant by at
least twenty (20) days prior written notice to Tenant.







5





--------------------------------------------------------------------------------



ARTICLE III - UTILITIES


3.1    UTILITY SERVICE.


A.    Tenant’s Utilities. Tenant shall contract in its own name with the utility
provider for electric service, gas service, cable television service, sewer and
water service and telephone service for the Premises (collectively the “Tenant
Paid Utilities”).


ARTICLE IV ‑ USE AND OPERATION


4.1    USE OF LEASED PREMISES.


A.    Permitted Use. The Premises may be used by Tenant for the purpose of a
table service restaurant and all uses ancillary thereto (which may include, at
Tenant’s option, all or any number of the following: a bar area, the sale of
alcoholic beverages, ancillary merchandise sales, or live entertainment), or
with Landlord’s prior written consent, for any other use permitted by law (the
“Permitted Use”). For purposes of this Lease, a “table service” restaurant shall
mean any restaurant where (i) food or drink orders are taken from customers at
the customers’ table; (ii) a check is delivered to customers at the customers’
table; or (iii) food or drinks are delivered to customers at the customers’
table.


B.    Initial Permitted Use. Tenant intends to initially open at the Premises as
a “LeeRoy Selmon’s” (the “Intended Use”), but Tenant has the right to change the
operating format at the Premises as provided in the following Section.


C.    Change in Operating Concept. Tenant hereby reserves the right to change,
from time to time, its restaurant concept (a “Concept Change”) and/or operating
format at the Premises.


D.    Concept Change Notice. At least thirty (30) days prior to a Concept
Change, Tenant will provide written notice to Landlord (a “Concept Change
Notice”) of the Concept Change.


E.    Operation. While in operation, Tenant shall operate its business in an
efficient, high class and reputable manner. Subject to the provisions of Section
4.5, Tenant shall have the right to cease operations at the Premises, provided
that during any closure Tenant will continue (regardless of whether or not it is
operating) to fulfill its obligations under this Lease, including the payment of
Rent and the performance of Tenant’s maintenance obligations.


4.2    RULES RELATING TO TENANT’S OPERATION.


A.    Use of the Premises. Tenant agrees (i) to keep the Premises neat, clean,
sanitary and reasonably free from dirt, rubbish, insects and pests at all times;
(ii) not to operate an incinerator or burn trash or garbage within the Premises;
(iii) not to use or maintain the Premises in such a manner as to constitute an
actionable legal nuisance against Landlord, or which in a manner that produces
noise, vibrations or odors (other than restaurant odors) that violate the quiet
enjoyment of other tenants of the Project; (iv) not to commit or permit waste of
the Premises; and (v) to maintain the inside of the Premises at a temperature
sufficiently high to prevent freezing of water pipes and fixtures inside the
Premises.


B.    Use Restrictions. Tenant agrees (i) not to solicit business in the parking
area, or distribute handbills or other advertising material upon automobiles
parked in the parking area (“Solicitations”); and (ii) to keep the areas as to
which Tenant has an exclusive use right pursuant to its Appurtenant Use Rights,
in a neat, clean, and sanitary condition, given the applicable use.


C.    Satellite Equipment. Tenant shall have the right to install a satellite
dish or antenna and other voice or data transmission and receiving devices and
related facilities (collectively, the “Satellite Equipment”) on the exterior
wall or the roof of the Premises. In connection with the Satellite Equipment,
Tenant agrees as follows: (i) the location of the Satellite Equipment shall be
subject to Landlord’s approval; (ii) Landlord may require











6





--------------------------------------------------------------------------------



that any installation or maintenance work for the Satellite Equipment that
involves the penetration of the roof be done by a contractor selected by
Landlord, so long as the contractor is available at a reasonable and competitive
price and can meet Tenant’s installation schedule; and (iii) Tenant will operate
the Satellite Equipment in compliance with applicable Laws (as defined in
Sub-Section 4.2B) and Tenant will be responsible for obtaining any permits and
licenses required for the operation of the Satellite Equipment.


D.    Music System. Tenant may install and operate a music and intercom system
on the exterior of the Premises (the “Music System”). In connection with the
Music System, Tenant agrees that: (i) the Music System will be operated only at
reasonable volume levels so as not to unreasonably disturb others and (ii) songs
with lyrics generally considered offensive will not be played from the Music
System.


4.3    GOVERNMENTAL LAWS AND REGULATIONS.


A.    Compliance by Tenant. Tenant shall comply with all Federal, State and
local laws, ordinances, codes, orders and regulations (collectively, “Laws”)
relating to (i) Tenant’s business operations within the Premises; (ii) any work
performed by Tenant; and (iii) the areas to be maintained or repaired by Tenant
under this Lease.


B.    Compliance by Landlord. Landlord shall comply with all Laws relating to
(i) Landlord’s ownership or operation of the Premises, (ii) any work performed
by Landlord, and (iii) any areas to be maintained or repaired by Landlord under
this Lease. Landlord represents and warrants to Tenant that it has not received
any notice of any violation of Laws with respect to the Premises and that, to
the best of its knowledge, the Premises is in compliance with all Laws.


C.    Fines and Penalties. Each of Landlord and Tenant shall be responsible for
and defend the other against any penalties or fines imposed and any related
claims asserted as a result of its violation of applicable Laws.


D.    Trespassing. At the request of Tenant and to the extent permitted under
applicable Laws, Landlord agrees to take commercially reasonable measures to
remove from the Premises any person engaging in picketing, hand billing,
solicitation of Tenant’s employees, or other demonstrations.


4.4    LIENS.


A.    Tenant Liens. Tenant shall have no power or authority to subject
Landlord’s interest in the Premises to any construction, mechanic’s or
materialmen’s liens of any kind (each, a “Construction Lien”). If any
Construction Lien is filed against Landlord’s interest in the Premises as a
result of work performed by Tenant or materials or services provided to Tenant,
Tenant shall, within thirty (30) days of a demand from Landlord discharge the
Construction Lien by payment, transferring the lien to a bond or other security,
or by such other method as may be available under applicable Laws.


B.    Landlord Liens. Landlord shall have no power or authority to subject
Tenant’s interest in the Premises or Tenant’s Personal Property to any
Construction Lien. If any Construction Lien is filed against Tenant’s interest
in the Premises or Tenant’s Personal Property as a result of work performed by
Landlord or materials or services provided to Landlord, Landlord shall, within
thirty (30) days of a demand from Tenant discharge the Construction Lien by
payment, transferring the lien to a bond or other security, or by such other
method as may be available under applicable Laws.


C.    Failure to Discharge. If either Landlord or Tenant fails to comply with
its lien discharge obligations under this Section, the other may discharge the
subject Constriction Lien(s) and the reasonable costs and expenses incurred in
connection therewith shall be due from the other party to the discharging party
within ten (10) days of demand for payment accompanied by reasonable evidence of
the cost and expenses incurred to accomplish such discharge.















7





--------------------------------------------------------------------------------





4.5    RECAPTURE FOR FAILURE TO OPERATE.


A.     Right of Recapture. In the event that Tenant ceases to operate in the
Premises for more than thirty (30) consecutive days (a “Closure”), Tenant shall,
within ninety (90) days after the Closure, provide written notice to Landlord (a
“Closure Notice”) that either (i) the Closure is temporary and Tenant (or an
assignee or subtenant to whom this Lease may be assigned or the Premises sublet
without Landlord’s consent pursuant to Section 8.3 of this Lease) intends to
reopen in the Premises (a “Temporary Closing”); or (ii) Tenant intends to
attempt to assign this Lease or to sublet the Premises to an unaffiliated third
party (a “Permanent Closing”). If (a) Tenant gives the notice of a Temporary
Closing and the Premises has still not reopened by the date which is Three
Hundred (300) days from the Closure Notice provided that Tenant shall be granted
two (2) thirty (30) day extensions so long as Tenant (or a assignee or subtenant
to whom the Premises may have been assigned or sublet) has commenced the
renovation or remodeling of the Premises and is diligently pursuing the same to
completion (the “Reopening Period”), (b) Tenant gives notice of a Permanent
Closing, or (c) Tenant fails to give the Closure Notice, in any such event,
Landlord shall have the right (the “Recapture Right”) to terminate Tenant’s
interest in the Lease in accordance with the provisions set out below.


B.    Exercise of Recapture Right. Landlord shall exercise the Recapture Right
by written notice to Tenant (the “Exercise Notice”) given within thirty (30)
days of (i) Landlord’s receipt of the Closure Notice in the event of a Permanent
Closing or (ii) the end of the Reopening Period in the event of a Temporary
Closing, or (iii) Tenant’s failure to deliver the Closure Notice when required
hereunder and such failure continues for ten (10) days following written notice
from Landlord to Tenant of such failure, whichever is applicable. This Lease
shall terminate on the thirtieth (30th) day following receipt of the Exercise
Notice (the “Recapture Date”) and Rent shall be prorated as of the Recapture
Date. Tenant agrees to remove its proprietary signage and any of its personal
property which this Lease requires be removed upon the expiration of the Term of
this Lease prior to the Recapture Date. Tenant may also remove all other
property of Tenant that this Lease allows Tenant to remove upon the expiration
of the Term of this Lease. Following the Recapture Date neither Landlord nor
Tenant shall have any further liability under this Lease, except for (i)
obligations which accrued prior to the Recapture Date and (ii) Tenant’s
obligation to repair any damage to the Premises caused by the removal of its
property as provided for above. If Landlord fails to exercise the Recapture
Right as set forth herein, this Lease shall continue in full force and effect
and Landlord shall have no further rights under this Section 4.5, as to such
Closure.


In the event Landlord has not elected to recapture the Premises as set forth
herein, and if the Premises have not reopened and no assignment or sublease has
occurred on or before the date which is three hundred sixty (360) days from the
expiration of such 30-day period, Landlord shall again have a Recapture Right to
be exercised by giving an Exercise Notice within the thirty (30) day period
following the 360-day period. Thereafter, so long as the Premises have not
reopened and no assignment or sublease has occurred, Landlord shall have a
Recapture Right after each successive 360-day period to be exercised by giving
an Exercise Notice within the thirty (30) days period following each 360-day
period. Notwithstanding Landlord’s right to exercise its Recapture Right every
360 days as provided for above, if Landlord provides the Exercise Notice, Tenant
shall have the right to nullify the Exercise Note by providing to Landlord
evidence that Tenant is in active negotiations to assign this Lease or sublease
the Premises (which may be evidenced either by ongoing negotiations or a signed
Letter of Intent), in which event the Exercise Notice shall be rendered void and
of no effect. Once this Lease is assigned or the Premises subleased to a third
party, Landlord shall have the Recapture Right if the assignee or subleasee does
not open for business within three hundred sixty (360) days from the effective
date of the assignment or sublease, to be exercised by giving an Exercise Notice
within the thirty (30) day period following the 360-day period; provided that
the foregoing three hundred sixty day period shall be extended by periods that
would constitute a Permitted Closure under Section 4.5C.


C.    Permitted Closures. For purposes of this Section, the following shall be
“Permitted Closures” and shall not constitute a “Closure” or be counted toward
the Reopening Period: (i) any period during which the normal operation of
business at the Premises is not practical as a result of damage by fire or other
casualty; (ii) any period during which the normal operation of business at the
Premises is not practical as a result of a taking by eminent domain or other
governmental action; (iii) reasonable periods for remodeling, alterations and
repairs, including related permitting time; and (iv) any period during which
Landlord is not in compliance with its obligations under this Lease, beyond any
applicable notice and cure period.


  



8





--------------------------------------------------------------------------------



D.    Interpretation. Time is of the essence as to all time periods in this
Section. A failure to operate is not a default under this Lease and this Section
sets out Landlord’s sole remedies for a failure of Tenant to operate at the
Premises.


ARTICLE V ‑ IMPROVEMENTS


5.1    LANDLORD’S WORK. The Premises is tendered to Tenant in an “as-is”
condition.


5.2    TENANT’S WORK. This Section sets out work to be preformed by Tenant, at
Tenant’s sole cost and expense. The term “Tenant’s Work” means all the work to
the Premises required to prepare the Premises for Tenant’s use (“Tenant’s
Work”).


A.    Tenant’s Approved Plans. Tenant shall prepare and submit to Landlord plans
and specifications for Tenant’s Work, to include Tenant’s floor plan and
elevation electrical panel schedules, load calculations, HVAC equipment
specifications, system diagrams (ductwork diffusers), a reflective ceiling plan
or plans for any other work requiring Landlord’s approval (“Tenant’s Preliminary
Plans”). Landlord and Tenant will act in a good faith and responsive manner to
agree upon plans and specifications for the Tenant’s Work (as agreed upon by
Landlord and Tenant, “Tenant’s Approved Plans”).


B.    Third Party Approvals. If Tenant’s plans and specifications or any portion
of Tenant’s Work (including, but not limited to, Tenant’s signage) requires the
consent or approval of any third party (a “Third Party Approval”), other than
the applicable governmental authorities (e.g., another tenant, another owner, an
association or an architectural review committee or board), Tenant shall be
responsible to obtain each required Third Party Approval.


C.    Performance of Work. All of Tenant’s Work will be performed (i) in a good
and workman-like manner using first quality new materials and labor; (ii) in
substantial accordance with Tenant’s Approved Plans; and (iii) in accordance
with all applicable Laws.


D.    Insurance. Tenant agrees to carry (or cause to be carried) during the
performance of Tenant’s Work: (i) liability insurance in an amount of not less
than one million dollars ($1,000,000) covering claims for personal injury and
property damage arising out of Tenant’s Work and naming Landlord as an
additional insured, (ii) and worker’s compensation insurance as required by Law.


E.    Initial Exterior Appearance. Attached to this Lease as Exhibit “C” is a
conceptual elevation of the Premises (the “Conceptual Elevations”), which
Landlord has approved.


F.    Signage. Tenant is hereby granted, for the entire Term, the right (the
“Signage Rights”) to install and maintain the signage (“Tenant’s Signage”) as
set out below in this Section.


(a)    Building Signage. Tenant shall have the right to install and maintain
upon the exterior of the Premises the maximum signage that Tenant is entitled to
under applicable code (with any available variance or other special approvals);
provided that if Tenant intends to install building signs other than on the
exterior of the Premises itself, Landlord’s approval of the location shall be
required.


(b)    Free Standing Sign. Subject to Tenant obtaining all applicable
governmental permits and approvals, Tenant shall have the right to install and
maintain a free standing sign for its exclusive use on the Premises or such
other location as may, from time to time, be proposed by Tenant and approved by
Landlord.


(c)    Other Signs. Tenant shall have the right to place its proprietor, credit
card, hours of operation, and its other standard informational signage on the
front entrance or windows of the Premises.


(d)    Sign Approval and Standards. All of Tenant’s Signage shall be subject to
Landlord’s approval. All of Tenant’s Signage shall be in kept in a well
maintained and attractive condition and in compliance with all applicable Laws.











9





--------------------------------------------------------------------------------





5.3    ALTERATIONS, ADDITIONS AND IMPROVEMENTS. During the Term of this Lease,
Tenant shall have the right to make alterations, additions and improvements to
the interior or exterior of the Premises; provided that, except as otherwise
expressly provided for in this Lease, any alterations, additions or improvements
(i) to the exterior of the Premises; (ii) to the structural portions of the
Premises; and (iii) which involve the alteration of the base building plumbing,
electric or HVAC systems shall not be made by Tenant without the prior written
consent of Landlord.


5.4    OWNERSHIP OF IMPROVEMENTS. During the Term of this Lease, Tenant shall be
considered for all purposes to be the owner of the improvements constructed at
the Premises by Tenant (“Tenant’s Improvements”) and Tenant alone shall be
entitled to all available tax deductions on its Federal and State income tax
returns for the depreciation and other expenses related to the Tenant’s
Improvements. Upon the expiration of the Term or termination of this Lease, the
Tenant’s Improvements shall become the property of Landlord. The Improvements do
not include Tenant’s Personal Property.


ARTICLE VI ‑ MAINTENANCE OBLIGATIONS


6.1    MAINTENANCE BY TENANT.


A.    General Maintenance Obligation. Tenant shall at Tenant’s sole cost and
expense (except as hereinbelow provided) at all times keep and maintain (or
cause to be kept and maintained) the Premises, including the Improvements
located thereon, in good order, condition and repair (including needed
replacements) and in a neat, clean and attractive condition. Tenant’s
maintenance obligations shall include any Patio Area, exterior painting and
other exterior maintenance of the Building including the roof, all glass and
windows, all interior maintenance, including lighting, electrical equipment,
plumbing fixtures and equipment, Tenant’s grease trap, and all Common Areas
located within the Premises including the utilities and plumbing system up to
and including the connections to the Premises, landscaping, sprinkler systems,
pavement and striping of parking areas, and adequate lighting in the Common
Areas located within the Premises. Landlord shall, whenever possible, extend to
Tenant the benefit of any available manufacturer’s or other warranties. Any
replacements shall be made using materials and equipment of similar or superior
quality as the original.


B.    Service Contracts. Unless Tenant has established its own internal program,
Tenant shall obtain service contracts to provide for (i) the regular maintenance
of the heating, ventilating and air conditioning system exclusively serving the
Premises; and (ii) regular pest inspections and treatment, as needed.


C.    Trash Removal. Tenant shall contract for the pick-up and disposal, at
regular intervals, of the trash produced at the Premises, so that there is no
accumulation of trash that cannot be accommodated by Tenant’s dumpster or other
trash containers.


D.    Access for Maintenance. Tenant shall have the ongoing right of access for
the repair, maintenance and replacement of any Support Installations or other
items located outside the Premises which Tenant is obligated to maintain under
this Lease. Tenant agrees to conduct its access in a manner so as not to
unreasonably disturb other tenants of the Project or interfere with their
business operations. Except in an emergency situation, if Tenant requires access
to another tenant’s premises, Tenant agrees to obtain the prior consent of
Landlord or the applicable tenant.


6.2    ADDITIONAL CONSTRUCTION. On and after the Commencement Date Landlord
shall not during Tenant’s business hours, except to the extent required for
emergency repairs, engage in or allow any construction activities or utilize any
area for construction staging that would adversely impact ingress and egress to
and from the Premises; disturb customers; create an unsightly condition; or
otherwise interfere with the operation of Tenant’s business at the Premises in
some material respect. All such work, including emergency repairs, shall be
conducted (i) in a manner to minimize any interference with Tenant’s business
operations and its customers’ and (ii) to the extent practical, outside Tenant’s
business hours.















10





--------------------------------------------------------------------------------





ARTICLE VII ‑ INSURANCE AND INDEMNITY


7.1    TENANT’S INSURANCE. Tenant shall, during the Term of this Lease, maintain
insurance coverage in accordance with this Section.


A.    Tenant’s Liability Insurance. Tenant will keep in force, throughout the
Term of this Lease, commercial general liability insurance (or substantially
equivalent liability insurance or another type of comprehensive liability
insurance policy then in common use) with respect to the Premises and the
business operated by Tenant at the Premises. Tenant’s liability insurance will
(i) be in an amount of not less than Two Million Dollars ($2,000,000), which may
include primary, excess and umbrella policies, and (ii) name Landlord as an
additional insured, as to occurrences in the Premises.


B.     Tenant’s Property Insurance. Tenant will keep in force, commencing on the
date Tenant actually takes possession of the Premises and continuing throughout
the Term of this Lease, special form (formerly known as “all risk”) property
insurance (or substantially equivalent property insurance or another type of
broad form property insurance policy then in common use) with respect to the
Premises (including the Improvements), Tenant’s Improvements and Tenant’s
Personal Property in the Premises. Tenant’s property insurance will be in at
least an amount as is required to avoid the application of any co-insurance
provision that its property insurance may be subject to. Tenant’s property
insurance policies will show Landlord as a loss payee, as its interest may
appear.


C.     Tenant’s Employers’ Liability Insurance. Tenant shall, throughout the
Term of this Lease, maintain such workers compensation or employer’s liability
insurance as may be required by applicable Laws.


D.    General Insurance Requirements. Tenant’s required liability insurance and
property insurance shall (i) be issued by companies licensed to do business in
the State in which the Premises are located and rated A- / VII or better in the
then most current issue of Best’s Insurance Reports, and (ii) provide for at
least ten (10) days notice to Landlord before cancellation. Tenant is not
required to carry separate insurance polices for the Premises, and all of
Tenant’s insurance may be under polices which cover multiple locations.


E.    Certificates of Insurance. Tenant will furnish Landlord with certificates
of the insurance Tenant is required to carry within ten (10) days after a
written request by Landlord.


F.     Deductibles and Self-Insurance. Tenant’s insurance may include a
self-insured retention or deductible (a “Self-Insured Amount”), which will be of
a commercially reasonable amount given the size and financial strength of Tenant
and the affiliated group of entities of which Tenant is a part that are covered
under the same insurance program; provided that if Tenant elects to totally
self-insure, Tenant and the affiliated group of entities of which Tenant is a
part must have a combined tangible net worth of at least twenty-five (25) times
the amount required under this Lease that is self-insured (i.e., $25,000,000 for
each $1,000,000 of insurance required under this Lease which is within the
Self-Insured Amount).


7.2    TENANT INDEMNITY. Tenant shall indemnify, hold harmless and defend
Landlord from and against any and all suits, claims, actions, damages,
liabilities and expenses, including reasonable attorneys’ fees (collectively,
“Claims and Damages”) arising out of (i) any loss of life, personal injury
and/or damage to property occurring within the Premises or resulting from the
wrongful or negligent acts or omissions of Tenant, its officers, contractors,
agents or employees (acting within the scope of their office, contract, agency
or employment), (ii) Tenant’s breach of any representation or warranty of Tenant
under Article XIII, or (iii) Tenant’s failure to maintain the Premises in
accordance with applicable Laws to the extent within its obligations under this
Lease.


ARTICLE VIII ‑ ASSIGNMENT AND SUBLETTING


8.1    ASSIGNMENT.


A.    Consent of Landlord. Except as specifically provided in this Article,
Tenant may not assign this Lease without the prior written consent of Landlord.
Any transfer of Tenant’s interest in this Lease by




 

11





--------------------------------------------------------------------------------



operation of law, regardless of whether the same is characterized as voluntary
or involuntary, shall be construed as an “assignment” governed by this Article.
Landlord’s consent to any one assignment shall not act as a waiver of the
requirements of Landlord’s consent with respect to any subsequent assignment.


B.    Assumption of Lease. In connection with any assignment of this Lease, the
assignee shall be entitled to all the rights and shall assume all the
obligations of Tenant under this Lease pursuant to an assumption agreement in a
form reasonably acceptable to Landlord.


C.    Consent Criteria. Landlord shall not withhold its consent to a proposed
assignment by Tenant so long as the proposed assignee (i) agrees in writing to
be bound by all of the terms and conditions of this Lease; (ii) intends a use of
the Premises which is within the Permitted Use; (iii) demonstrates, to
Landlord’s reasonable satisfaction, prior experience in operating the Permitted
Use; and (iv) demonstrates, to Landlord’s reasonable satisfaction, adequate
financial resources to meet the obligations of Tenant under this Lease.


D.    Assignment Prior to a Closure. In the event that Tenant requests
Landlord’s consent to an assignment of this Lease to an unaffiliated third party
(excluding any entity described in Section 8.3 below) and, at the time the
consent is requested, Tenant is still operating within the Premises (or, if
closed, and Tenant has not provided Landlord with a Closure Notice pursuant to
Section 4.5), Landlord may require, by notice to Tenant given within twenty (20)
days of receipt of Tenant’s request (the “Closure Notice Request”), that Tenant
deliver a Closure Notice pursuant to Section 4.5. If Landlord delivers a Closure
Notice Request, Tenant shall, within twenty (20) days after receipt thereof,
either (a) withdraw its request for an assignment or (b) deliver a Closure
Notice pursuant to Section 4.5. If Tenant delivers the Closure Notice, Landlord
shall have the right to exercise the Recapture Right for the period and
otherwise in accordance with the terms provided for in Section 4.5. If Landlord
requests and Tenant provides a Closure Notice pursuant to this Section, no
Closure Notice shall be required as to any Closure that may occur between the
time Tenant ceases business operations and the assignee opens for business.


8.2    SUBLETTING.


A.    Consent of Landlord. Except as specifically provided in this Article,
Tenant may not sublet all or any portion of the Premises, without the prior
written consent of Landlord. Any subletting will be subject to all the terms of
this Lease and no subletting will release Tenant from the primary responsibility
for the performance of the obligations of the Tenant under this Lease.
Landlord’s consent to any one subletting shall not act as a waiver of the
requirements of Landlord’s consent with respect to any subsequent subletting.


B.    Consent Criteria. Landlord shall not withhold its consent to an proposed
assignment by Tenant so long as the proposed assignee (i) agrees in writing to
be bound by all of the terms and conditions of this Lease; (ii) intends a use of
the Premises which is within the Permitted Use; and (iii) demonstrates, to
Landlord’s reasonable satisfaction, prior experience in operating the Permitted
Use.


C.    Sublease Rent. All rent and other consideration payable under any sublease
shall be solely the property of Tenant.


8.3    PROCEDURE FOR ASSIGNMENT OR SUBLETTING. If Tenant desires to assign this
Lease or sublet all or any portion of the Premises to a third party that
requires Landlord’s consent under this Lease, Tenant shall provide notice of the
proposed assignment or subletting to Landlord (the “Request Notice”). The
Request Notice shall include the name of the proposed assignee or subtenant and
information based upon which Landlord can evaluate the proposed assignee or
subtenant under the applicable consent criteria set out in this Article.
Landlord shall have a period of ten (10) days from receipt of the Request Notice
to request such additional reasonable information as may be reasonably required
to evaluate the proposed assignee or subtenant under the applicable consent
criteria set out in this Article (the “Information Request”). Landlord shall,
within fifteen (15) days following the later of (i) the Request Notice, and (ii)
its receipt of the additional information, if any, requested in a timely
Information Request, to consent or deny (which denial shall include Landlord’s
basis for such denial) the proposed assignment or subletting. If the proposed
assignment or subletting is denied, Tenant may submit a supplemental request for
Landlord’s consent, including information responding to Landlord’s basis for the
denial and Landlord shall similarly respond to any supplemental request for its
consent within fifteen (15) days following







12





--------------------------------------------------------------------------------



Landlord’s receipt thereof. If a proposed assignment is approved, Landlord
agrees to execute a consent to such assignment within ten (10) days following
its receipt of a proposed assignment document.


8.4
TRANSFER OF LANDLORD’S INTEREST. Landlord shall be entitled to sell or otherwise

transfer the Project or portions of the Project without the consent of Tenant.
Landlord shall not transfer only a portion of the Project, unless the portion
transferred remains subject to the terms, covenants, conditions and restrictions
of this Lease, including, but not limited to, Tenant’s Appurtenant Use Rights
and the Use Restrictions by a recorded document, subject to no superior liens or
interests which could result in its termination, which is directly enforceable
by Tenant and which is otherwise in a form acceptable to Tenant.


8.5
RELEASE UPON TRANSFER.



A.    Transfer by Landlord. The term “Landlord” shall mean the owner, for the
time being, of the Premises, and in the event of the transfer by such owner of
its interest in the Premises and the assumption of Landlord’s obligations
hereunder by the transferee, then notwithstanding anything to the contrary
contained herein, such transferring Landlord shall thereupon automatically be
released and discharged from all covenants and obligations of the Landlord
thereafter accruing under this Lease from and after the date of the transfer,
but shall not be released from any liability that has accrued prior to the date
of the transfer.


B.    Transfer by Tenant. The term “Tenant” shall mean the holder, for the time
being, of the leasehold interest created by this Lease, and in the event of the
assignment of this Lease permitted by this Article VIII and the assumption of
Tenant’s obligations hereunder by the assignee, then notwithstanding anything to
the contrary contained herein, such transferring Tenant shall thereupon
automatically be released and discharged from all covenants and obligations of
the Tenant thereafter accruing under this Lease from and after the date of the
transfer, but shall not be released from any liability that has accrued prior to
the date of the transfer.


ARTICLE IX – DEFAULT


9.1    DEFAULT OF TENANT. Tenant shall be deemed to be in default under this
Lease (a “Tenant Default”) upon the occurrence of any of the following: (i)
Tenant’s failure to pay Rent or any other sums due to Landlord under this Lease
when due, if the failure continues for more than ten (10) days following written
notice from Landlord to Tenant of such failure; (ii) Tenant’s failure to perform
any material covenant, promise or obligation contained in this Lease, if the
failure continues for more than thirty (30) days following written notice from
Landlord to Tenant of such failure, provided that if the failure cannot be cured
within the thirty (30) day period, the thirty (30) day period shall be extended
for such additional time as is needed to cure the failure using due diligence
and all commercially reasonable measures; or (iii) Tenant’s voluntary petition
for relief under any bankruptcy or insolvency law, the sale of Tenant’s interest
under this Lease to satisfy a debt of Tenant by execution or other legal
process, or the filing against Tenant of an involuntarily petition for relief
under any bankruptcy or insolvency law which is not discharged within ninety
(90) days after filing.


9.2    LANDLORD’S REMEDIES. Upon a Tenant Default Landlord may exercise the
rights and remedies set out below.


A.    Termination of Possession. Landlord may terminate Tenant’s right to
possession under this Lease and reenter and retake possession of the Premises.
Following the taking of possession, Landlord shall use commercially reasonable
efforts to re-let the Premises on behalf of Tenant, at such rental and upon such
terms and conditions as Landlord may, in the exercise of Landlord’s commercially
reasonable discretion, deem best under the circumstances. Taking possession of
the Premises by Landlord, as provided for in this Section, shall not be deemed a
termination of this Lease or of Tenant’s obligations under this Lease and Tenant
shall continue to make the Rent payments as they become due under the Lease.
Following any re-letting of the Premises, Tenant shall pay to Landlord on a
monthly basis the sum equal to: (i) the Rent payable under this Lease for such
month, plus the monthly amortization (over the term of the re-letting) of the
cost of any brokerage commissions for the re-letting and the cost of any
reasonable alterations made to accommodate the new tenant, less (ii) the rent
received from the new tenant; provided that if the new tenant receives a rent
abatement or substantially lower rent at the beginning of the re-letting, the
rent for the re-letting shall be averaged over the term of the re-letting for
purposes of the foregoing









13





--------------------------------------------------------------------------------



calculation. Tenant shall not be entitled to any of the excess of the rent from
the re-letting over the Rent payable under this Lease, except as a credit
against the sums due to Landlord.


B.    Termination of Lease. Landlord may declare this Lease to be terminated,
and reenter upon and take possession of the Premises by any lawful means,
whereupon the term hereby granted and all right, title, and interest of Tenant
in the Premises shall terminate. Following the termination of this Lease, Tenant
shall have no further liability under this Lease, except that Landlord shall be
entitled to recover from Tenant, as final and liquidated damages, the sum
obtained by adding together all of the following: (i) all Rent which is accrued
but unpaid under this Lease through the date of termination; (ii) the reasonable
cost of making any repairs to the Premises needed on the date of termination,
which were Tenant’s responsibility to make under this Lease, but which Tenant
failed to make; (iii) attorneys’ fees and costs recoverable under Section 16.12;
(iv) any unamortized (determined over the Initial Term) portion of any brokerage
commission paid by Landlord in connection with this Lease; and (v) the present
value (discounted using an annual rate equal to the annual yield on the United
States Treasury Issue with a maturity date most closely matching the expiration
date of the then Term of this Lease) at the time of termination, of the
difference between the Base Rent for the then remaining Term of this Lease (the
“Lease Base Rent”) and the fair market base rental value (assuming an Operating
Expense and Real Estate Tax reimbursement equivalent to that provided for in
this Lease) of the Premises for the then remaining Term of this Lease (the “Fair
Market Base Rent”). The Fair Market Base Rent shall assume that the Premises is
leased in its “as is” condition, as of the termination date, but after the
repairs provided for in item (ii) above.


C.    Remedies Cumulative and Non-Exclusive. The rights and remedies of Landlord
set forth in this Section 9.2 and elsewhere in this Lease are cumulative and not
exclusive and, except to the extent inconsistent with the express provisions of
this Lease, are in addition to any remedies that Landlord may have under
applicable law or in equity, including the right to injunctive relief, except
that under no circumstances shall Landlord be entitled to accelerate payment of
any Rent due hereunder except as set forth in Sub-Section B above.


9.3    DEFAULT OF LANDLORD. Landlord shall be deemed to be in default under this
Lease (a “Landlord Default”) upon the occurrence of any of the following: (i)
Landlord’s failure to pay any sums due to Tenant under this Lease when due, if
the failure continues for more than ten (10) days following written notice from
Tenant to Landlord of such failure; (ii) Landlord’s failure to perform any
covenant, promise or obligation contained in this Lease if the failure continues
for more than thirty (30) days following written notice from Landlord to Tenant
of such failure, provided that if the failure cannot be cured within the thirty
(30) day period and the failure does not prevent Tenant’s ordinary business
operations at the Premises or cause the Premises not to be in compliance with
applicable Laws and is not a violation of Section 1.4, the thirty (30) day
period shall be extended for such additional time as is needed to cure the
failure using due diligence and all commercially reasonable measures; or (iii)
Landlord’s voluntary petition for relief under any bankruptcy or insolvency law,
the sale of Landlord’s interest under this Lease to satisfy a debt of Landlord
by execution or other legal process, or the filing against Landlord of an
involuntary petition for relief under any bankruptcy or insolvency law which is
not discharged within ninety (90) days after filing.


9.4    TENANT’S REMEDIES.


A.    General Remedies. Upon a Landlord Default, in addition to the remedies set
out below, Tenant may exercise all the rights and remedies provided to Tenant
under applicable law or in equity, including the right to injunctive relief.


B.    Offset Against Rent. If the Landlord Default is the result of the failure
to pay any sum due to Tenant from Landlord under or in connection with this
Lease, Tenant may offset the sum due from the Rent due under this Lease;
provided that prior to offsetting any amount against Rent under this Lease,
Tenant shall give written notice to Landlord (the “Offset Notice”), which shall
include the amount of the offset claimed and the basis for the offset claimed.
Landlord shall have the right to dispute, in accordance with this Section, any
offset claimed by Tenant, except for an offset of a monetary judgment or an
offset otherwise pursuant to a court order or an arbitration award. To contest
an offset Landlord must, within ten (10) days of the Offset Notice, provide
notice to Tenant that Landlord disputes all or a portion of the offset (the
“Offset Dispute Notice”). Landlord may only give the Offset Dispute Notice if
Landlord, in good faith, believes that Tenant is not entitled to all or any part
of the offset claimed in the Offset Notice. Any Offset Dispute Notice shall
outline the specific items of the offset objected







14





--------------------------------------------------------------------------------



to by Landlord (the “Disputed Charges”) and the specific reasons for the
objection. To be effective, the Offset Dispute Notice must be accompanied by
Landlord’s payment of the portion of the offset not disputed or include an
authorization for Tenant to offset against Rent the portion of the offset not
disputed. As to the Disputed Charges, the parties shall, within the thirty (30)
day period following the Offset Dispute Notice, attempt to reach agreement upon
the amount owed. During the dispute resolution period, including any
arbitration, Tenant shall, subject to the other terms of this Lease, continue to
pay the Rent otherwise due under this Lease. If the parties are unable to reach
an agreement within the thirty (30) day period, the matter shall be settled by
binding arbitration by an arbitrator agreed upon by the parties or, if the
parties are unable to agree, by a neutral (i.e. having no prior association with
either party) arbitrator appointed by the American Arbitration Association or
local arbitration association. Any arbitrator shall be a licensed attorney with
substantial experience in commercial leases. Landlord and Tenant agree to use
diligent good faith efforts to have the arbitrator appointed within sixty (60)
days following the Offset Dispute Notice and to complete the arbitration within
one hundred twenty (120) days following the Offset Dispute Notice. All costs of
the arbitration (including the fees of the arbitrator, but not attorneys’ fees)
shall be paid by the non-prevailing party (as determined by the arbitrator). If
the arbitrator does not make a determination that one party, or the other, is a
“non-prevailing party”, then the costs of the arbitration shall be paid half by
Tenant and half by Landlord. The amount finally agreed upon or found to be due
Tenant by arbitration, together with any Late Fee and interest as provided for
by Section 9.6, shall be paid within ten (10) business days of such agreement or
finding, failing which Tenant may thereafter begin to offset all Rent due under
this Lease until the entire amount due has been recovered.


C.    Payment of Rent into Escrow. During the period (i) of any Landlord Default
or (ii) following notice from Tenant of a failure of Landlord to comply with
this Lease (even if not yet a Landlord Default) until the cure of the failure,
if such failure is having any material adverse impact on Tenant’s business at
the Premises, Tenant shall have the right to pay the Base Rent and Additional
Rent due under this Lease into escrow (the “Default Escrow”) with a national
title insurance company (the “Escrow Holder”). The Default Escrow will be a
“joint order” escrow with disbursements requiring the consent of both Landlord
and Tenant or a Court order or arbitration award. Tenant shall be deemed to have
a lien against the sums in the Default Escrow to secure any claim for damages
arising out of a Landlord Default and shall be entitled to apply the funds in
the Default Escrow against any judgment or arbitration award obtained by Tenant.
The payment of any Base Rent or Additional Rent into the Default Escrow shall be
the equivalent of the payment of the Base Rent or Additional Rent to the
Landlord for purposes of crediting Tenant with the payment under the Lease.


D.    Monetary Judgment. Tenant shall have the right to offset the amount of any
final judgment or arbitration award obtained against Landlord against all the
Base Rent and Additional Rent due under this Lease until the full amount of such
judgment or award has been satisfied.


E.    Remedies Cumulative and Non-Exclusive. The rights and remedies of Tenant
set forth in this Section 9.4 and elsewhere in this Lease are cumulative and not
exclusive and, except to the extent inconsistent with the express provisions of
this Lease, are in addition to any remedies that Landlord may have under
applicable law or in equity, including the right to injunctive relief.


9.5    SELF HELP.


A.    Landlord’s Self Help Right. If (i) Tenant is in breach of any of the
terms, covenants or conditions of this Lease and the breach is, in any material
respect, as reasonably determined by Landlord; (ii) Landlord has served upon
Tenant written notice of the breach; and (iii) Tenant has failed to promptly
commence or once commenced has failed to diligently pursue to completion, using
all commercially reasonable efforts, the cure of the breach, Landlord may,
following written notice to Tenant, itself take such action as Landlord deems
reasonably necessary to cure or mitigate the impact of the breach. Tenant shall
reimburse Landlord for all reasonably documented costs and expenses incurred by
Landlord in connection therewith (“Landlord Cure Costs”), within thirty (30)
days of a demand from Landlord accompanied by reasonable documentation of the
Landlord Cure Costs. Landlord’s exercise of its remedy under this Sub-Section
does not require that the failure constitute a Tenant Default, but may only be
exercised by Landlord if Tenant is not pursuing the cure of the breach in the
manner required by item (iii) above following the notice required by item (ii)
above.













15





--------------------------------------------------------------------------------





B.    Tenant Self Help Right. If (i) Landlord is in breach of any of the terms,
covenants or conditions of this Lease and the breach is, in any material
respect, adversely impacting Tenant’s business, business operations, as
reasonably determined by Tenant; (ii) Tenant has served upon Landlord written
notice of the breach; and (iii) Landlord has failed to promptly commence or once
commenced has failed to diligently pursue to completion, using all commercially
reasonable efforts, the cure of the breach, Tenant may, following written notice
to Landlord, itself take such action as Tenant deems reasonably necessary to
cure or mitigate the impact of the breach. Landlord shall reimburse Tenant for
all reasonably documented costs and expenses incurred by Tenant in connection
therewith (“Tenant Cure Costs”), within thirty (30) days of a demand from Tenant
accompanied by reasonable documentation of the Tenant Cure Costs. Tenant’s
exercise of its remedy under this Sub-Section does not require that the failure
constitute a Landlord Default, but may only be exercised by Tenant if Landlord
is not pursuing the cure of the breach in the manner required by item (iii)
above following the notice required by item (ii) above.


9.6    LATE FEES AND INTEREST.


A.    Late Fees and Administrative Fees. If any sum due to Landlord or Tenant
from the other is not paid within ten (10) days after its due date, a late fee
(the “Late Fee”) equal to two and one-half percent (2½%) of the late amount will
be added to the amount due. In addition to any Late Fee due, an administrative
fee (the “Administrative Fee”) of One Hundred Dollars ($100.00) shall be due
from any party which gives to the other a check for the payment of sums due
under this Lease which is returned for insufficient funds.


B.    Interest. Interest, at the Default Rate (defined below), shall accrue on
any amount due and owing from either Landlord or Tenant to the other under this
Lease, that is not paid within ten (10) days after notice from the party
entitled to payment to the other that the amount is past due (which notice may
be a default notice provided under this Lease). Following such ten (10) day
period, interest, at the “Default Rate”, shall accrue, beginning retroactively
as of the due date, on any amount remaining unpaid until paid. The Default Rate
is an annual interest rate equal to the lesser of (a) the maximum rate permitted
by law, or (b) the Prime Rate of interest (or the average thereof, if more than
one) as published in the Money Rates section (or successor section) of the Wall
Street Journal on the date such payment was due (or, if not a business day, the
prior business day) plus five percent (5%). The same rights and remedies shall
apply to the collection of any interest which accrues under this Section as
apply to the collection of underlying amount due.


9.7    DELAY IN ENFORCEMENT. Any delay in the enforcement of the rights and
remedies of Landlord or Tenant under this Lease following a default by the
other, for whatever reason, shall not be deemed a waiver of, or otherwise
prevent the later exercise of rights and remedies under this Lease at any time
while the default is continuing, except to the extent such default was
specifically waived in writing.


9.8    LIMITATIONS ON LANDLORD’S LIABILITY. Tenant agrees to look solely to
Landlord’s interest in the Premises and the rents, profits and insurance,
condemnation and other proceeds from the Premises for the satisfaction of any
monetary judgment (or any other monetary obligation of Landlord to Tenant) and
no other property or assets of Landlord shall be subject to levy, execution, or
other judicial procedures for satisfaction of such monetary obligations. The
foregoing limitation of liability shall not apply to claims by Tenant resulting
from (i) Landlord’s failure to carry the insurance required under this Lease;
(ii) Landlord’s misappropriation or misapplication of insurance or condemnation
proceeds; or (iii) Landlord’s fraud or willful breach of this Lease. This
Section is not intended to in any way limit Tenant’s right to obtain injunctive
or other equitable relief.


ARTICLE X ‑ ACCESS BY LANDLORD


10.1    RIGHT TO ENTER. Landlord or Landlord’s agents shall have the right to
enter the Premises upon reasonable notice to Tenant (except to the extent
required by emergency circumstances) and during Tenant’s non-business hours,
accompanied by Tenant’s representative, to show the Premises to prospective
purchasers of the Project and to make such reasonable repairs to the Premises as
Landlord may deem necessary and which are Landlord’s responsibility (or Landlord
is entitled to perform) under this Lease. During the ninety (90) day period
immediately preceding the expiration of the Term, Landlord may show the Premises
to prospective tenants during normal business hours, upon reasonable notice to
Tenant and accompanied by Tenant’s representative.









16





--------------------------------------------------------------------------------



10.2    CONDITIONS OF ENTRY. Any entry by Landlord within the Premises shall be
subject to the following additional conditions: (i) Landlord’s entry (and any
work within the Premises) shall be performed (except to the extent required by
emergency circumstances) during Tenant’s non-business hours, excluding the hour
before opening and after closing; (ii) Landlord’s entry (and any work within the
Premises) shall be performed (except to the extent required by emergency
circumstances) in a manner so as to minimize any adverse impact on Tenant’s
business operations; (iii) Landlord shall promptly repair any damage to the
Premises caused by its entry or work to Tenant’s reasonable satisfaction; (iv)
Landlord shall (except to the extent required by emergency circumstances)
complete any work in the Premises and have the area restored to its prior
condition, to the extent possible, at least one hour prior to Tenant beginning
business operations for the day; (v) any installation within the Premises shall
be subject to Tenant’s approval, which may be withheld for (without limitation)
aesthetic or operational concerns; (vi) Landlord shall otherwise conduct any
entry and perform any work in a manner to minimize any adverse impact to
Tenant’s use and enjoyment of the Premises; and (vii) to the extent Tenant is
unable to conduct normal business operations as a result of any such entry,
Tenant shall be entitled to a day for day abatement of all Rent due under this
Lease.


ARTICLE XI – CONDEMNATION


11.1    CONDEMNATION.


A.    Total Taking. If during the Term of this Lease, the whole of the Premises
is taken or condemned, this Lease shall terminate on the date of such taking or
condemnation and Landlord and Tenant shall be released from liability accruing
after the date of termination. As used in this Article, a taking or condemnation
includes a deed given or transfer made in lieu thereof.


B.    Partial Taking / Termination by Tenant. If a portion of the Premises is
condemned or taken in any manner or degree that, in any material respect,
adversely impacts Tenant’s business or business operations (as determined by
Tenant in its sole business judgment, not, however, to be arbitrarily
exercised), then Tenant may elect to terminate this Lease as of the date of the
vesting of title in the condemning authority, by written notice to Landlord
given within sixty (60) days of the condemnation or taking.


C.    Partial Taking / Termination by Landlord. If (i) more than thirty-five
percent (35%) of the land area of the Premises is condemned or taken, rendering
the Premises no longer viable (in Landlord’s reasonable business judgment); and
(ii) as a result of such condemnation, Landlord intends to raze the Premises and
replace it with a development that would not accommodate a replacement for the
Premises, then Landlord may elect to terminate this Lease as of the date of the
vesting of title in the condemning authority, by written notice to Tenant given
within sixty (60) days of the condemnation or taking.


11.2    AWARD. Landlord shall be entitled to that portion of the condemnation
award attributable to Landlord’s fee interest. Tenant shall be entitled to that
portion of the condemnation award attributable to Tenant’s leasehold interest,
Tenant’s Improvements to the Premises, all business damages, and relocation
costs. Landlord and Tenant shall fully cooperate with each other to accomplish
the division provided for in the preceding sentence. Landlord and Tenant shall
use good faith efforts to obtain separate awards from the condemning authority
(or a judicial allocation of a single award) for their respective interests,
consistent with this Section.


11.3    RESTORATION. If there is a condemnation or taking and neither Tenant nor
Landlord elects to (or neither is entitled to) terminate this Lease, then Tenant
shall commence restoring the Premises and Improvements to the same condition as
existed prior to such taking as soon as reasonably possible using due diligence
and commercially reasonable efforts. Landlord shall make available to Tenant any
portion of the award applicable to the Improvements located on the Premises.
During the time period of such restoration work, Tenant shall receive an
equitable reduction in Base Rent and Additional Rent until the restoration is
completed, unless Tenant is unable, as determined in its reasonable discretion,
to continue operating its business in the Premises, in which event all Base Rent
and Additional Rent shall abate until Tenant reopens for business.















17





--------------------------------------------------------------------------------





ARTICLE XII - DESTRUCTION OF PREMISES


12.1    TERMINATION.


A.    Termination by Tenant. If the Premises is totally or partially damaged or
destroyed by fire or other casualty (i) in the last twenty-four (24) months of
the Term, to an extent that the Premises is required to be closed for more than
seven (7) days, or (ii) in the last thirty-six (36) months of the Term, to an
extent that the cost of Tenant’s restoration work exceeds fifty percent (50%) of
the total original cost of Tenant’s Improvements within the Premises (as
reasonably documented to Landlord by Tenant), then Tenant shall have the option
of terminating this Lease upon written notice to Landlord within sixty (60) days
after such casualty, in which event Rent and all other obligations herein shall
cease as of the date of such casualty, and neither Landlord nor Tenant shall
have any further obligations or rights hereunder, except for liability for
events occurring prior to the termination of this Lease.


B.    Termination by Landlord - Last Twelve Months. If, during the last twelve
(12) months of the Term, the Premises is damaged or destroyed by fire or other
casualty to an extent that Tenant’s business operations cease, for more than
sixty (60) days, then Landlord shall have the option of terminating this Lease
upon written notice to Tenant given within thirty (30) days after such casualty
and prior to Tenant reopening for business in the Premises, in which event Rent
and all other obligations herein shall cease as of the date of such casualty,
and neither Landlord nor Tenant shall have any further obligations or rights
hereunder, except for liability for events occurring prior to the termination of
this Lease; provided, however, that if Tenant has an unexercised Renewal Option
remaining, Tenant may, by written notice to Landlord given within thirty (30)
days of Tenant’s receipt of Landlord’s termination notice, exercise the Renewal
Option and render Landlord’s termination null and void, and, in that event, this
Lease shall continue as if Landlord had not elected to terminate as a result of
the casualty.


12.2    RESTORATION. If there is a fire or other casualty and neither Tenant nor
Landlord elects to (or neither is entitled to) terminate this Lease, then Tenant
shall commence restoring the Premises to the same condition as existed prior to
such casualty as soon as reasonably possible using due diligence and
commercially reasonable efforts. During the time period of such restoration work
Tenant shall receive an equitable reduction in Base Rent and Additional Rent
until the restoration is completed, unless Tenant is unable, as determined in
its reasonable discretion, to continue operating its business in the Premises,
in which event all Base Rent and Additional Rent shall abate until Tenant
reopens for business.


ARTICLE XIII - REPRESENTATIONS AND WARRANTIES


13.1    AUTHORITY. Tenant hereby represents and warrants to Landlord that (i)
Tenant is a duly authorized and validly existing Florida limited partnership
qualified to do business in the State in which the Premises are located; (ii)
Tenant has the full right and authority to enter into this Lease; (iii) each of
the persons executing this Lease on behalf of Tenant is authorized to do so; and
(iv) this Lease constitutes a valid and legally binding obligation of Tenant,
enforceable in accordance with its terms. Landlord represents and warrants to
Tenant that (i) Landlord is a duly authorized and validly existing Florida
limited liability company qualified to do business in the State in which the
Premises are located; (ii) Landlord has the full right and authority to enter
into this Lease; (iii) each of the persons executing this Lease on behalf of
Landlord is authorized to do so; and (iv) this Lease constitutes a valid and
legally binding obligation of Landlord, enforceable in accordance with its
terms.


13.2    PATRIOT ACT. Tenant represents and warrants to Landlord, that Landlord
is not restricted from entering into this Lease or otherwise dealing with Tenant
under Executive Order No. 13224 on Terrorist Financing (the “Executive Order”)
or the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (the “Patriot Act”) or any other
law, regulation or order restricting certain dealings with parties known or
suspected to engage in or support terrorism (collectively, “Terrorism Laws”).
Landlord represents and warrants to Tenant, that Tenant is not restricted from
entering into this Lease or otherwise dealing with Landlord under Terrorism
Laws. A party shall be in default under this Lease if its acts, omissions or
status would cause the other to be in violation of any Terrorism Laws.













18





--------------------------------------------------------------------------------





ARTICLE XIV - ESTOPPEL CERTIFICATES AND SUBORDINATION


14.1    ESTOPPEL CERTIFICATE. At any time and from time to time either party,
upon request of the other party, will execute, acknowledge and deliver an
instrument, stating, if the same be true, that this Lease is a true and exact
copy of the Lease between the parties hereto, that there are no amendments
hereto (or stating what amendments there may be), that the same is then in full
force and effect and that, to the best of its knowledge, there are no offsets,
defenses or counterclaims with respect to the payment of Rent hereunder or in
the performance of the other terms, covenants and conditions hereof on the part
of Tenant or Landlord, as the case may be, to be performed, and that as of such
date no default has been declared hereunder by either party or if so, specifying
the same. Such instrument will be executed by the other party and delivered to
the requesting party within fifteen (15) days of receipt of a request.


14.2    TENANT SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT FOR
FUTURE MORTGAGES. Tenant agrees to subordinate its interest in this Lease and
attorn to any existing mortgage, deed to secure debt or deed of trust (a
“Mortgage”) encumbering the Premises by the execution of an SNDA in a form as
may be approved by such lender, which SNDA shall also be executed by such
mortgagee.  Without limiting the generality of the foregoing, Tenant agrees to
attorn to NPRP’s existing lender as provided in Section 3 of the form of SNDA
attached hereto as Exhibit D (which Section 3 is incorporated herein by
reference) and to execute and deliver such form of SNDA to NPRP’s existing
Lender. Tenant’s interest in this Lease shall not be subordinate to any future
Mortgage except as expressly provided in such fully executed SNDA.


14.3    LANDLORD SUBORDINATION. Landlord hereby expressly subordinates any and
all claim, right, lien (including, without limitation, any common law or
statutory Landlord’s lien), title and security interest in and to all of
Tenant’s Improvements or Personal Property to the security interest of Tenant’s
lender, if any, either existing as of the Effective Date of this Lease or under
any future loan. Landlord further agrees to promptly execute any subordination
or waiver agreement reasonably requested of Landlord by Tenant’s lender.


ARTICLE XV - HAZARDOUS SUBSTANCES


15.1    TENANT’S COVENANT. Tenant shall not cause or permit any Hazardous
Substance to be used, stored, generated, or disposed of on, in or about the
Premises (except those commonly or properly used in connection with the
operation of a restaurant and which are used in accordance with all applicable
governmental laws and regulations), without obtaining Landlord’s prior written
consent. If the Premises become contaminated in any manner as a result of any
breach of the foregoing covenant or any act or omission of Tenant or any of its
agents, employees or contractors, Tenant shall indemnify, defend and hold
harmless Landlord from any and all claims, demands, actions, damages, fines,
judgments, penalties, costs (including attorneys’, consultants’, and experts’
fees), liabilities, losses and expenses arising during or after the term of this
Lease and arising as a result of such contamination. This indemnification
includes any and all costs incurred due to any investigation of the site or any
cleanup, removal, or restoration mandated by a federal, state, or local agency
or political subdivision. Without limitation of the foregoing, if Tenant causes
or permits the presence of any Hazardous Substance on, in, or about the Premises
that results in contamination, Tenant, at its sole expense, shall complete all
required clean up, removal and remediation. Tenant shall first obtain Landlord’s
approval for any such remedial action. Notwithstanding the foregoing, this
indemnification shall only apply to contamination by a Hazardous Substance
resulting from Tenant’s use and operation of the Premises. Nothing herein
contained shall be held to indemnify Landlord from liability or to create any
liability on Tenant for Hazardous Substance contamination resulting from
Landlord’s ownership, use or operation, or the use or operation by any third
party in, on or under the Premises or the Project.


15.2    LANDLORD’S COVENANT. Landlord represents and warrants that to the best
of its knowledge, no leak, spill, discharge, emission or disposal of any
Hazardous Substance has occurred on the Premises and that the soil, groundwater,
soil vapor on or under the Premises is free of Hazardous Substances as of the
Effective Date. Landlord agrees to provide to Tenant a copy of all environmental
audits and reports with respect to the Premises within its possession or
available to it within five (5) days of the Effective Date. Landlord covenants
and agrees, at its sole cost and expense, to indemnify, protect, defend and save
Tenant harmless against and from any and all damages, losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, judgments, suits,
proceedings, costs, disbursements or expenses (including, without limitation,
attorneys’ and experts’ reasonable fees and disbursements) of any kind or nature
whatsoever which may at any time be imposed upon, incurred by or







19





--------------------------------------------------------------------------------





asserted or awarded against Tenant and arising from or out of any Hazardous
Substance on, in, under or affecting all or any portion of the Premises, which
Hazardous Substance is not the result of Tenant’s use or operation of the
Premises.


15.3    DEFINITIONS. As used herein, the term “Hazardous Substance” means any
substance which is toxic, ignitable, reactive, or corrosive and which is
regulated by any local government, the State in which the Premises are located,
or the United States government. “Hazardous Substance” includes any and all
materials or substances which are defined as “pollutant”, “contaminant”,
“hazardous waste”, “extremely hazardous waste” or a “hazardous substance”
pursuant to state, federal or local governmental law. “Hazardous Substance”
includes asbestos, polychlorinated biphenyls (PCBs) and petroleum. The
provisions under this entire Article shall survive the expiration or earlier
termination of this Lease.


ARTICLE XVI – MISCELLANEOUS


16.1    NOTICE. Any notice, demand, request or other instrument which may be or
is required to be given under this Lease, whether by a party hereto or on behalf
of such party by its legal representative, shall be deemed to be delivered (i)
when received (or when receipt is refused) if deposited in the United States
mail, postage prepaid, certified or registered mail, return receipt requested,
or (ii) when received (or when receipt is refused) if delivered personally or
sent by a nationally recognized overnight courier, all charges prepaid, at the
addresses of Landlord and Tenant as set forth in this Section. Such address may
be changed by written notice to the other party in accordance with this Section.
The parties acknowledge that copies of any notice sent by facsimile or e-mail
are for convenience only, and shall not be deemed to be proper notice required
hereunder.


 
If to Landlord:
OS Southern, LLC
c/o OSI Restaurant Partners, LLC
2202 N. West Shore Blvd., 5th Floor
Tampa, FL 33607
Attention: Chief Development Officer
(813) 282-1225 Phone


And


OSI Restaurant Partners, LLC
2202 N. West Shore Blvd., 5th Floor
Tampa, FL 33607
Attention: Sr. Director of Property Management
(813) 282-1225 Phone


If to Tenant:
MVP LRS, LLC
3717 West North B Street
Tampa, FL 33609
Attention: Nick Reader
(813) 321-7775






 



16.2    WAIVER. The waiver by Landlord or Tenant of any breach or default of any
term, covenant or condition shall not be deemed to be a waiver of any subsequent
breach or default of the same or any other term, covenant or condition, nor
shall the acceptance or payment of Rent or other payment be deemed to be a
waiver of any such breach or default. No term, covenant or condition of this
Lease shall be deemed to have been waived by Landlord or Tenant, unless such
waiver is in writing.


16.3    CAPTIONS AND SECTION NUMBERS. The captions and section numbers appearing
in this Lease are inserted only as a matter of convenience and in no way define,
limit, construe or describe the scope or intent of such sections.


16.4    ENTIRE AGREEMENT. This Lease and any attachments hereto and forming a
part hereof set forth all the covenants, promises, agreements, conditions, and
understandings between Landlord and Tenant concerning the Premises and there are
no covenants, promises, agreements, conditions or understandings, either oral or
written, other than as herein set forth.













20





--------------------------------------------------------------------------------





16.5    AMENDMENTS. No subsequent alteration, amendment, change or addition to
this Lease shall be binding upon Landlord or Tenant until reduced to writing and
signed by Landlord and Tenant. Local and regional managers and partners do not
have authority to agree to amend this Lease or waive any of its terms on behalf
of Tenant. Landlord should direct any request to amend this Lease or to waive
any of its terms to Tenant’s corporate offices at the address set out in Section
16.1 above.


16.6    INTERPRETATION. The words “Tenant” and “Landlord” shall mean each party
mentioned as Tenant or Landlord herein, whether one or more, and their
respective heirs, executors, administrators, successors, and assigns. If there
is more than one party, any notice required or permitted may be given to any one
thereof, and such notice to one shall be deemed notice to all, unless multiple
notices are required by Section 16.1. The use of the singular pronoun to refer
to Tenant or Landlord shall be deemed proper regardless of the number of
parties. When the word “including” (or some derivation thereof, such as
“includes”) is used in this Lease to refer to something that, in that context,
may be part of a larger group of similar items, the reference is without
limitation, and it should be interpreted as if followed by “but not limited to”,
“without limitation”, or appropriate equivalent language for the context.


16.7    NO PARTNERSHIP. Landlord and Tenant shall have no business relationship
as a result of this Lease other than Landlord and Tenant. No provision of this
Lease shall be construed as creating any other business relationship between
Landlord and Tenant, including the relationships of partners or parties to a
joint venture.


16.8    CONFIDENTIALITY. Landlord agrees not to disclose the provisions of or
provide a copy of this Lease to any third party, except in the ordinary course
of business to agents, attorneys, accountants and employees who need to know of
its content in the performance of their services to Landlord, to prospective
purchasers and lenders for the Project and in connection with any dispute with
Tenant.


16.9    PARTIAL INVALIDITY. If any term, covenant or condition of this Lease, or
the application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Lease or the application of such
term, covenant, or condition to persons or circumstances other than those as to
which it was held invalid or unenforceable, shall not be affected thereby and
each term, covenant, or condition of this Lease shall be valid and be enforced
to the fullest extent permitted by law.


16.10    APPLICABLE LAW. This Lease shall be construed according to the laws of
the State in which the Premises are located.


16.11    RECORDING. Within fifteen (15) days written request by Landlord or
Tenant to the other, the other party shall execute a Memorandum of this Lease in
a form reasonable approved by Landlord and Tenant, to be recorded by Landlord or
Tenant in the public records at the recording party’s expense.


16.12    COSTS OF ENFORCEMENT. In the event that Landlord or Tenant shall bring
an action to recover any sum due hereunder or for any breach hereunder and shall
obtain a judgment in its favor, or in the event that Landlord or Tenant retains
an attorney for the purpose of collecting any sum due hereunder or construing or
enforcing any of the terms or conditions hereof or protecting their interest in
any bankruptcy, receivership, or insolvency proceeding or otherwise against the
other, the prevailing party shall be entitled to recover all reasonable costs
and expenses incurred, including reasonable attorneys’ and legal assistants’
fees prior to trial, at trial, and on appeal and for post-judgment proceedings.


16.13    SUCCESSORS. The covenants and restriction of this Lease are covenants
and restrictions running with the land. The provisions of this Lease shall inure
to the benefit of and be binding upon the respective heirs, executors,
administrators, successors, and assigns of Landlord and Tenant.


16.14    FORCE MAJEURE. In the event that either party hereto shall be delayed
or hindered in or prevented from the performance required hereunder by reason of
fire or other casualty, strikes, lockouts, labor troubles or shortages, material
shortages, any moratorium or other governmental or court imposed restrictions,
riots, criminal acts, food borne illness, insurrection, war, adverse and unusual
weather conditions, vandalism, defective materials or work by third party
contractors, jobsite accidents, the breach of the other party of its obligations
under this Lease, or other reason of like nature beyond the reasonable control
of the party delayed in such performance







21





--------------------------------------------------------------------------------





(each a “Force Majeure Event”), then (a) the period for performance shall be
extended by the period of time equivalent to the delay caused by such Force
Majeure Event or (b) performance shall be excused during the period of
non-performance caused by such Force Majeure Event, as applicable.
Notwithstanding the foregoing, (i) any extension of time for a Force Majeure
Event shall be conditioned upon the party seeking an extension of time
delivering written notice of such Force Majeure Event to the other party within
ten (10) days of the commencement of the delay caused by the Force Majeure
Event. This Section shall not apply to any obligation to pay any sums due under
this Lease and the lack of the financial ability to perform shall not constitute
a Force Majeure Event.


16.15    BROKERS. Tenant and Landlord represent and warrant to each other that
they have not consulted or contacted any agent, broker, or finder in connection
with this Lease. Landlord and Tenant agree to defend, indemnify and hold the
other harmless from any and all claims for compensation or commission in
connection with this Lease by any broker, agent, or finder (other than Broker)
claiming to have dealt with such party.


16.16    LANDLORD’S RIGHTS. All rights reserved to Landlord under this Lease
shall be exercised in a reasonable manner and in a manner so as to minimize any
adverse impact to Tenant’s business or Tenant’s use or enjoyment of the
Premises.


16.17    CONSENT. Except as expressly set forth in this Lease, whenever
Landlord’s consent or approval is requested under or in connection with this
Lease, such consent or approval shall not be unreasonably withheld, delayed or
conditioned.


16.18    TIME REQUIREMENTS. For purposes of all time requirements and limits
hereunder, any time requirement reference to days other than “business days”
shall mean actual “calendar days” which shall include each day after the day
from which the period commences. All time requirements referenced as “business
days” shall include each day after the day from which the period commences
excluding any Saturday, Sunday or legal holiday. If the final day of any such
time period falls on a Saturday, Sunday or legal holiday in the jurisdiction
where the Premises is located or the jurisdiction to which notices to Landlord
or Tenant are to be sent, such period shall extend to the first business day
thereafter.


16.19    SURVIVAL OF OBLIGATIONS. Notwithstanding any provisions contained in
this Lease to the contrary, the monetary obligations of Landlord and Tenant that
relate to the period prior to the termination or expiration of this Lease (for
example, the payment of accrued Rent or the reconciliation of Operating Expenses
or Real Estate Taxes) shall survive the termination or expiration of this Lease.


16.20    RADON GAS. Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
health department.


ARTICLE XVII – REQUIRED LENDER PROVSIONS


17.1
REQUIRED ASSIGNMENT AND SUBLETTING PROVISIONS. The parties agree that:



(i)
This Lease shall be subject and subordinate to all of the terms and conditions
of the Sublease, the Master Lease and the Master Landlord’s (NPRP) loan
documents;

(ii)
The use of the Premises shall not conflict with any Legal Requirement, Property
Document, Insurance Requirement or any other provision of the Sublease or Master
Lease;

(iii)
That except as otherwise provided herein, no further subletting or assignment of
this Lease or all or a part of the Premises shall be permitted except insofar as
the same would be permitted if it were a sublease by Landlord under the Sublease
or Master Lease;

(iv)
That in the event of cancellation or termination of the Sublease for any reason
whatsoever or of the surrender of the Sublease, whether voluntary, involuntary
or by operation of law) prior to the expiration date of this Lease, including
extensions and renewals granted thereunder, then, at the option of PRML, the
Tenant shall make full and complete






22





--------------------------------------------------------------------------------



Attornment to PRML for the balance of the term of the Lease, which Attornment
shall be evidenced by an agreement in form and substance satisfactory to PRML
and which the Tenant shall execute and deliver with five (5) days after request
by PRML, and the Tenant shall waive the provisions of any law now or hereafter
in effect which may give the Tenant any right of election to terminate the Lease
or to surrender possession of the Premises in the event any proceeding is
brought to terminate the Sublease, and;
(v)
That in the event the Tenant receives a written notice from PRML stating that
the Sublease has been cancelled, surrendered or terminated, the Tenant shall
thereafter be obligated to pay all rentals accruing under said sublease directly
to PRML (or Master Landlord’s lender if PRML shall so direct); all rentals
received from the Tenant by PRML shall be credited against the amounts owing by
Landlord under the Sublease.



17.2 REQUIRED USE RESTRICTIONS. Tenant agrees that the Premises cannot be used
for any of the following uses: any pornographic or obscene purposes, any
commercial sex establishment, any pornographic, obscene, nude or semi-nude
performances, modeling, obscene materials, activities or sexual conduct or any
other use that has or could reasonably be expected to have a material adverse
effect on the use, operation, or value of the Premises.




(Remainder of page intentionally left blank.)

23





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease effective as of
the Effective Date.








WITNESSES:
 
 
“Landlord”
 
 
 
 
 
 
 
 
 
/s/ Laureen Sustachek
 
OS Southern, LLC,
 
 
 
 
 
a Florida limited liability company
 
 
 
 
 
 
 
/s/ Astrid Henriques
 
By:
/s/ Mike Nolan
 
 
 
 
Name:
Mike Nolan
 
 
 
 
Title:
Authorized Agent - Real Estate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
“Tenant”
 
 
 
 
 
 
 
 
 
 
 
 
MVP LRS, LLC
 
 
 
 
a Florida limited liability company
 
 
 
 
 
 
 
 
 
By:
/s/ Nicholas Reader
 
 
 
 
Name:
Nicholas Reader
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











O:\PRML\LEASED PROPERTIES\8002 LRS New Tampa, FL (Subleased)\Lease\Drafts\LRS
8002 Lease Draft 9 13 13.docx



24





--------------------------------------------------------------------------------




EXHIBIT “A”


SITE PLAN






[leasedraftimage1.gif]




--------------------------------------------------------------------------------




EXHIBIT “A-1”
LEGAL DESCRIPTION AND PROJECT SURVEY
Page 1 of 2


[leasedraftimage2.gif]




--------------------------------------------------------------------------------




EXHIBIT “A-1”
LEGAL DESCRIPTION AND PROJECT SURVEY
Page 2 of 2


[leasedraftimage3.gif]




--------------------------------------------------------------------------------




EXHIBIT “B”


BASE RENT SCHEDULE


    
 
 
Lease Year 1
-0-
per annum
 
 
 
 
 
 
 
 
 
Lease Years 2-5
$125,000
per annum
 
 
 
 
 
 
 
 
 
Lease Years 6-10
$137,500
per annum
 
 
 
 
 
 
 
 
 
Lease Years 11-15
$151,250
per annum
 
 
 
 
 
 
 
 
 
Lease Years 16-20
$166,375
per annum
 
 
 
 
 
 
 

















--------------------------------------------------------------------------------




EXHIBIT “C”


ELEVATIONS








[leasedraftimage4.gif]




--------------------------------------------------------------------------------




Exhibit “D”


Form SNDA




















--------------------------------------------------------------------------------












SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT




THIS AGREEMENT made as of this _____ day of ___________, ______, between GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, having an address at 60
Wall Street, 10th Floor, New York, New York 10005 and BANK OF AMERICA, N.A., a
national banking association, having a principal place of business at Hearst
Tower, 214 North Tryon Street, Charlotte, North Carolina 28255 (hereinafter
referred to together, collectively with their respective successors and assigns,
as “Lender”), and MVP LRS, LLC, a Florida limited liability company (successor
by merger to Selmon’s/Florida-I, Limited Partnership, a Florida limited
partnership), having an address at 3717 West North B Street, Tampa, FL 33609
Attn: Nick Reader (“Tenant”).


RECITALS:


WHEREAS, Lender has made a loan to New Private Restaurant Properties, LLC, a
Delaware limited liability company, having an address at 2202 North West Shore
Boulevard, Suite 470C (together with its successors or assigns, “Borrower” or
“Master Lessor”), which loan is secured by, inter alia, that certain deed of
trust (which deed of trust, and all amendments, renewals, increases,
modifications, replacements, substitutions, extensions, spreaders and
consolidations thereof and all re-advances thereunder and addictions thereto, is
referred to as the “Security Instrument”) recorded in Book 21039, Page 529,
March 30, 2012 of Clerk of the Circuit Court Hillsborough County, Florida, on
the property described in Schedule “A” annexed hereto and made a part hereof
(the “Property”); and


WHEREAS, Borrower and New Private Restaurant Master Lessee, LLC, a Delaware
limited liability company (“Master Lessee”) have entered into that certain
Amended and Restated Master Lease Agreement executed as of March 20, 2012, to be
effective as of March 27, 2012 (the “Master Lease”), an amended and restated
memorandum of which Master Lease was recorded in Book 21040, Page 62, April 2,
1012, Clerk of the Circuit Court Hillsborough County, Florida, pursuant to which
Master Lessee leases, inter alia, the entire Property from Borrower; and


WHEREAS, the Parties acknowledge that OS Southern, LLC, a Florida limited
liability company (“Sub-Tenant” or “Landlord”) is the sub-tenant under that
certain Amended and Restated Sublease Agreement effective March 27, 2012 (the
“Sublease”), with Private Restaurant Master Lessee, LLC (“PRML”) as
sub-landlord, which Sublease is subordinate to the Master Lease; and


WHEREAS, pursuant to that certain Sub‑Sublease Agreement effective ___________,
(the “Sub-Sublease”), Landlord has sub-subleased the Property identified in
Exhibit A-1 attached hereto (the “Premises”) to Tenant.


WHEREAS, Lender and Tenant desire to confirm their understanding and agreement
with respect to the Sub-Sublease and the Security Instrument.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Lender and Tenant hereby agree and covenant as follows:


1.     The Sub-Sublease, and all of the terms, covenants, provisions and
conditions thereof (including, without limitation, any right of first refusal,
right of first offer, option or any similar right with




--------------------------------------------------------------------------------




respect to the sale or purchase of the Premises, or any portion thereof) is,
shall be and shall at all times remain and continue to be subject and
subordinate in all respects to the lien, terms, covenants, provisions and
conditions of the Master Lease and the Security Instrument and to all advances
and re-advances made thereunder and all sums secured thereby. This provision
shall be self-operative but Tenant shall execute and deliver any additional
instruments which Lender may reasonably require to effect such subordination.


2.     So long as (i) Tenant is not in default (after the giving of any notice
required to be given under the Sub-Sublease and beyond any period given in the
Sub-Sublease to Tenant to cure such default) in the payment of rent, percentage
rent or additional rent or in the performance or observance of any of the other
terms, covenants, provisions or conditions of the Sub-Sublease on Tenant's part
to be performed or observed, (ii) Tenant is not in default under this Agreement
(after the giving of any notice required to be given under this Agreement and
beyond any period given in this Agreement to Tenant to cure such default) and
(iii) the Sub-Sublease is in full force and effect: (a) Tenant's possession of
the Premises and Tenant's Sub-Sublease Leasehold interest, rights and privileges
under the Sub-Sublease, including any extensions or renewals thereof which may
be effected in accordance with any option therefor which is contained in the
Sub-Sublease, shall not be diminished or interfered with by Lender, and Tenant's
occupancy of the Premises shall not be disturbed by Lender for any reason
whatsoever during the term of the Sub-Sublease or any such extensions or
renewals thereof, and (b) Lender will not join Tenant as a party defendant in
any action or proceeding to foreclose the Security Instrument or to enforce any
rights or remedies of Lender under the Security Instrument which would cut-off,
destroy, terminate or extinguish the Sub-Sublease or Tenant's interest and
estate under the Sub-Sublease (except to the extent required so that Tenant's
right to receive or set-off any monies or obligations owed or to be performed by
any of Lender's predecessors-in-interest shall not be enforceable thereafter
against Lender or any of Lender's successors-in-interest). Notwithstanding the
foregoing provisions of this paragraph, if it would be procedurally
disadvantageous for Lender not to name or join Tenant as a party in a
foreclosure proceeding with respect to the Security Instrument, Lender may so
name or join Tenant without in any way diminishing or otherwise affecting the
rights and privileges granted to, or inuring to the benefit of, Tenant under
this Agreement.


3.     (A)    After notice is given by Lender that the Security Instrument is in
default, and that the rentals under the Sub‑Sublease should be paid to Lender
(“Direct Payment Notice”), Tenant will attorn to Lender and pay to Lender, or
pay in accordance with the directions of Lender, all rentals and other monies
due and to become due to Landlord under the Sub-Sublease or otherwise in respect
of the Premises. Such payments shall be made regardless of any right of set-off,
counterclaim or other defense which Tenant may have against Landlord, whether as
the tenant under the Sub-Sublease or otherwise. Landlord hereby irrevocably
directs Tenant to comply with any Direct Payment Notice regardless of any
contrary direction, instruction or assertion by Landlord. Tenant shall be
entitled to full credit under the Sub-Sublease for any rentals paid to Lender
pursuant to a Direct Payment Notice to the same
extent as if such Rent was paid directly to Landlord.


(B)    In addition, if Lender (or its nominee or designee) shall succeed to the
rights of Master Lessor under the Master Lease and/or the rights of Landlord
under the Sub-Sublease, whether through possession or foreclosure action,
delivery of a deed or otherwise (including after a default under the
Master Lease), or another person purchases the Property or the portion thereof
containing the Premises upon or following foreclosure of the Security Instrument
or in connection with any bankruptcy case commenced by or against Landlord or
Master Lessor, then at the request of Lender (or its nominee or designee) or
such purchaser (Lender, its nominees and designees, and such purchaser, and
their respective successors and assigns, each being a "Successor-Landlord"),
Tenant shall attorn to and recognize Successor-Landlord as Tenant's landlord
under the Sub-Sublease and shall promptly execute and deliver any instrument
that Successor-Landlord may reasonably request to evidence such attornment. Upon
such attornment, the Sub-Sublease shall continue in full force and effect as, or
as if it were, a direct Sub-Sublease between Successor-Landlord and Tenant upon
all terms, conditions and covenants as are set forth in the Sub-Sublease. If the
Sub-Sublease shall have terminated by operation of law or otherwise as a




--------------------------------------------------------------------------------




result of or in connection with a bankruptcy case commenced by or against
Landlord or Master Lessor or a foreclosure action or proceeding or delivery of a
deed in lieu or any other event or circumstance resulting in the termination of
the Master Lease, upon request of Successor-Landlord, Tenant shall promptly
execute and deliver a direct Sub‑Sublease with Successor-Landlord which direct
Sub-Sublease shall be on substantially the same terms and conditions as the
Sub-Sublease (subject, however, to the provisions of clauses (i)-(v) of this
paragraph 3(B)) and shall be effective as of the day the Sub-Sublease shall have
terminated as aforesaid. Notwithstanding the continuation of the Sub-Sublease,
the attornment of Tenant thereunder or the execution of a direct Sub-Sublease
between Successor-Landlord and Tenant as aforesaid, Successor-Landlord shall
not:


(i)     be liable for any previous act or omission of Landlord under the
Sub‑Sublease;


(ii)     be subject to any off-set, defense or counterclaim which shall have
theretofore accrued to Tenant against Landlord;
!


(iii)     be bound by any modification of the Sub-Sublease or by any previous
prepayment of rent or additional rent made more than one (1) month prior to the
date same was due which Tenant might have paid to Landlord, unless such
modification or prepayment shall have been expressly approved in writing by
Lender;


(iv)     be liable for any security deposited under the Sub-Sublease unless such
security has been physically delivered to Lender or Successor-Landlord;


(v)     be liable or obligated to comply with or fulfill any of the obligations
of the Landlord under the Sub-Sublease or any agreement relating thereto with
respect to the construction of, or payment for, improvements on or above the
Premises (or any portion thereof), Sub-Sublease Leasehold improvements, tenant
work letters and/or similar items, and;


(vi)    be liable or bound under the Sub-Sublease to maintain a fitness facility
at the Property.
 


4.     Tenant agrees that without the prior written consent of Lender (to the
extent Lender’s consent is required under the terms of the Master Lease), it
shall not (a) amend, modify (in any material respects), terminate or cancel the
Sub-Sublease or any extensions or renewals thereof, (b) tender a surrender of
the Sub-Sublease, (c) make a prepayment of any rent or additional rent more than
one (1) month in advance of the due date thereof, or (d) except to the extent
required by the terms of the Sub-Sublease, subordinate or permit the
subordination of the Sub-Sublease to any lien subordinate to the Security
Instrument Any such purported action without such consent shall be void as
against the holder of the Security Instrument.


5.     (A)    Tenant shall promptly notify Lender of any default by Landlord
under the Sub-Sublease and of any act or omission of Landlord which would give
Tenant the right to cancel or terminate the Sub-Sublease or to claim a partial
or total eviction.


(B)    In the event of a default by Landlord under the Sub-Sublease which would
give Tenant the right, immediately or after the lapse of a period of time, to
cancel or terminate the Sub‑Sublease, to claim a partial or total eviction, or
entitle Tenant to an off-set against rent under the Sub-Sublease, or in the
event of any other act or omission of Landlord which would give Tenant the right
to cancel or terminate the Sub-Sublease, Tenant shall not exercise such right
(i) until Tenant has given written notice of such default, act or omission to
Lender and (ii) unless Lender has failed, within sixty




--------------------------------------------------------------------------------




(60) days after Lender receives such notice, to cure or remedy the default, act
or omission or, if such default, act or omission shall be one which is not
reasonably capable of being remedied by Lender within such sixty (60) day
period, until a reasonable period for remedying such default, act or omission
shall have elapsed following the giving of such notice and following the time
when Lender shall have become entitled under the Security Instrument to remedy
the same (which reasonable period shall in no event be less than the period to
which Landlord would be entitled under the Sub‑Sublease or otherwise, after
similar notice, to effect such remedy), provided that Lender shall with due
diligence give Tenant written notice of its intention to and shall commence and
continue to, remedy such default, act or omission. If Lender cannot reasonably
remedy a default, act or omission of Landlord until after Lender obtains
possession of the Premises, Tenant may not terminate or cancel the Sub-Sublease
or claim a partial or total eviction by reason of such default, act or omission
until the expiration of a reasonable period necessary for the remedy after
Lender secures possession of the Premises. To the extent Lender incurs any
expenses or other costs in curing or remedying such default, act or omission,
including, without limitation, attorneys’ fees and disbursements, Lender shall
be subrogated to Tenant’s rights against Landlord.


(C)    Notwithstanding the foregoing, Lender shall have no obligation hereunder
to remedy such default, act or omission.


6.     To the extent that the Sub-Sublease shall entitle Tenant to notice of the
existence of any mortgage and the identity of any mortgagee or any ground
lessor, this Agreement shall constitute such notice to Tenant with respect to
the Security Instrument and Lender.


7.     Upon and during the continuance of a default under the Master Lease, the
Sublease, the Sub-Sublease, and/or the Security Instrument, which is not cured
after any applicable notice and/or cure periods, Lender shall be entitled, but
not obligated, to exercise the claims, rights, powers, privileges and remedies
of Landlord under the Sub-Sublease and shall be further entitled to the benefits
of, and to receive and enforce performance of, all of the covenants to be
performed by Tenant under the Sub-Sublease as though Lender were named therein
as Landlord.


8.     Anything herein or in the Sub-Sublease to the contrary notwithstanding,
in the event that a Successor-Landlord shall acquire title to the Property or
the portion thereof containing the Premises, Successor-Landlord shall have no
obligation, nor incur any liability, beyond Successor-Landlord’s then interest,
if any, in the Property, and Tenant shall look exclusively to such interest, if
any, of Successor-Landlord in the Property for the payment and discharge of any
obligations imposed upon Successor-Landlord hereunder or under the Sub-Sublease,
and Successor-Landlord is hereby released or relieved of any other liability
hereunder and under the Sub-Sublease. Tenant agrees that, with respect to any
money judgment which may be obtained or secured by Tenant against
Successor-Landlord, Tenant shall look solely to the estate or interest owned by
Successor-Landlord in the Property (including, without limitation, the rents,
issues and profits therefrom), and Tenant will not collect or attempt to collect
any such judgment out of any other assets of Successor-Landlord.


9.     Intentionally Omitted


10.    If the Sub-Sublease provides that Tenant is entitled to expansion space,
Successor-Landlord shall have no obligation nor any liability for failure to
provide such expansion space if a prior landlord (including, without limitation,
Landlord), by reason of a Sub-Sublease or Sub‑Subleases entered into by such
prior landlord with other tenants of the Property, has precluded the
availability of such expansion space.


11.    Except as specifically provided in this Agreement, Lender shall not, by
virtue of this Agreement, the Security Instrument or any other instrument to
which Lender may be a party, be or become subject to any liability or obligation
to Tenant under the Sub-Sublease or otherwise.






--------------------------------------------------------------------------------






12.     (A)    Tenant acknowledges and agrees that this Agreement satisfies and
complies in all respects with the provisions of Paragraph 14.2 of the
Sub-Sublease and that this Agreement supersedes (but only to the extent
inconsistent with) the provisions of such Article and any other provision of the
Sub-Sublease relating to the priority or subordination of the Sub-Sublease and
the interests or estates created hereby to the Security Instrument.


(B)    Tenant agrees to enter into a subordination, non-disturbance and
attornment agreement with any lender which shall succeed Lender as lender with
respect to the Property, or any portion thereof, provided such agreement is
substantially similar to this Agreement.


13.     (A)    Any notice required or permitted to be given by Tenant to
Landlord shall be simultaneously given also to Lender, and any right to Tenant
dependent upon notice shall take effect only after notice is so given.
Performance by Lender shall satisfy any conditions of the Sub-Sublease requiring
performance by Landlord, and Lender shall have a reasonable time to complete
such performance as provided in Paragraph 5 hereof.


(B)    All notices or other communications required or permitted to be given to
Tenant or to Lender pursuant to the provisions of this Agreement shall be in
writing and shall be deemed given only if mailed by United States registered
mail, postage prepaid, or if sent by nationally recognized overnight delivery
service (such as Federal Express or United States Postal Service Express Mail),
addressed as follows: to Tenant, at the address first set forth above; to
Lender, at the address first set forth above, Attention: General Counsel, with a
copy to Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York,
New York 10036, Attention: Harvey R. Uris, Esq.; or to such other address or
number as such party may hereafter designate by notice delivered in accordance
herewith. All such notices shall be deemed given three (3) business days after
delivery to the United States Post office registry clerk if given by registered
mail, or on the next business day after delivery to an overnight delivery
courier.


14.     This Agreement may be modified only by an agreement in writing signed by
the parties hereto, or their respective successors-in-interest. This Agreement
shall inure to the benefit of and be binding upon the parties hereto, and their
respective successors and assigns. The term “Lender” shall mean the then holder
of the Security Instrument. The term “Landlord” shall mean the then holder of
the landlord’s interest in the Sub-Sublease. The term “person” shall mean an
individual, joint venture, corporation, partnership, trust, limited liability
company, unincorporated association or other entity. All references herein to
the Sub-Sublease shall mean the Sub-Sublease as modified by this Agreement and
to any amendments or modifications to the Sub-Sublease (provided that Lender
shall not be bound by any such amendment or modification if Lender’s consent
thereto is required under the Master Lease and such consent of Lender has not
been obtained). Any inconsistency between the Sub-Sublease and the provisions of
this Agreement shall be resolved, to the extent of such inconsistency, in favor
of this Agreement.


15.     Tenant hereby represents to Lender as follows:


(A)     The Sub-Sublease is in full force and effect and has not been further
amended.


(B)    There has been no assignment of the Sub-Sublease or subletting of any
portion
of the premises demised under the Sub-Sublease.


(C)    There are no oral or written agreements or understandings between
Landlord and Tenant relating to the premises demised under the Sub-Sublease or
the Sub-Sublease transaction except as set forth in the Sub-Sublease.








--------------------------------------------------------------------------------








(D)    The execution of the Sub-Sublease was duly authorized and the
Sub-Sublease is in full force and effect and to the best of Tenant’s knowledge
there exists no default (beyond any applicable grace period) on the part of
either Tenant or Landlord under the Sub-Sublease.


(E)    There has not been filed by or against nor to the best of the knowledge
and belief of Tenant is there threatened against Tenant, any petition under the
bankruptcy laws of the United States.


(F)    To the best of Tenant’s knowledge, there has not been any assignment,
hypothecation or pledge of the Sub-Sublease or rents accruing under the
Sub-Sublease by Landlord, other than pursuant to the terms of the Sub-Sublease.


16.    Whenever, from time to time, reasonably requested by Lender (but not more
than three (3) times during any calendar year), Tenant shall execute and deliver
to or at the direction of Lender, and without charge to Lender, one or more
written certifications, in a form acceptable to Tenant, of all of the matters
set forth in Paragraph 15 above, and any other information the Lender may
reasonably require to confirm the current status of the Sub-Sublease.


17.    BOTH TENANT AND LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.


This Agreement shall be governed by and construed in accordance with the laws of
the State in which the Property is located.


[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


 
MVP LRS, LLC, a Florida limited liability company
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
GERMAN AMERICAN CAPITAL
 
CORPORATION, a Maryland corporation
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A., a national
 
banking association
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 















--------------------------------------------------------------------------------




AGREED AND CONSENTED TO:
 
 
 
 
 
 
 
 
 
 
 
 
LANDLORD:
 
 
 
 
 
 
 
 
PRIVATE RESTAURANT MASTER LESSEE, LLC
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 



































































--------------------------------------------------------------------------------




STATE OF FLORIDA    )
)
COUNTY OF HILLSBOROUGH    )


The foregoing instrument was acknowledged before me this ____ day of
_____________, 20__, by __________________________________, as
__________________________ of MVP LRS, LLC, a Florida limited liability company,
on behalf of said entity. He/She o is personally known to me or o produced
___________________ as identification.


 
 
 
 
 
NOTARY PUBLIC
 
 
 
Printed Name:
 
(Notary Seal)
 
Commission No.:
 
 
 
My Commission Expires:
 









STATE OF _______________    )
)
COUNTY OF ________________    )


The foregoing instrument was acknowledged before me this ____ day of
_____________, 20__, by _____________________________, as ______________________
for German American Capital Corporation, a Maryland corporation, on behalf of
said entity. He/She is personally known to me.


 
 
 
 
 
NOTARY PUBLIC
 
 
 
Printed Name:
 
(Notary Seal)
 
Commission No.:
 
 
 
My Commission Expires:
 









STATE OF _______________    )
)
COUNTY OF ________________    )


The foregoing instrument was acknowledged before me this ____ day of
_____________, 20__, by _____________________________, as ______________________
for German American Capital Corporation, a Maryland corporation, on behalf of
said entity. He/She is personally known to me.


 
 
 
 
 
NOTARY PUBLIC
 
 
 
Printed Name:
 
(Notary Seal)
 
Commission No.:
 
 
 
My Commission Expires:
 





--------------------------------------------------------------------------------






STATE OF ________________    )
) 
COUNTY OF ____________________    )


The foregoing instrument was acknowledged before me this ____ day of
_____________, 20__, by __________________________________, as
__________________________ of Bank of America, N.A., a national banking
association, on behalf of said entity. He/She o is personally known to me or o
produced ___________________ as identification.


 
 
 
 
 
NOTARY PUBLIC
 
 
 
Printed Name:
 
(Notary Seal)
 
Commission No.:
 
 
 
My Commission Expires:
 





















[Acknowledgement of Landlord]


STATE OF FLORIDA    )
) 
COUNTY OF HILLSBOROUGH    )


The foregoing instrument was acknowledged before me this ____ day of
_____________, 20__, by ________________________, as
________________________________ of Private Restaurant Master Lessee, LLC, a
Delaware limited liability company, on behalf of said entity. He/She is
personally known to me.


 
 
 
 
 
NOTARY PUBLIC
 
 
 
Printed Name:
 
(Notary Seal)
 
Commission No.:
 
 
 
My Commission Expires:
 





